            Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 1 of 89




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



JILLIAN BLENIS and LILI MITCHELL,          CASE NO.
individually and on behalf of all others
similarly situated,                        Jury Trial Demanded
                                           CLASS ACTION COMPLAINT
                     Plaintiffs,


       v.

THINX INC.,

                     Defendant.




                                                                        1
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 2 of 89




       Plaintiffs Jillian Blenis and Lili Mitchell (“Plaintiffs”) bring this Class Action Complaint

against Defendant Thinx Inc. (“Defendant”), individually and on behalf of all others similarly situated,

and complain and allege as follows upon personal knowledge as to themselves and their own acts and

experiences and, as to all other matters, upon information and belief, including investigation conducted

by their attorneys.


                                    NATURE OF THE CASE

       1.      This is a civil class action brought by Plaintiffs on behalf of consumers who purchased

Defendant’s Thinx Cotton Brief, Cotton Bikini, Cotton Thong, Sport, Hiphugger, Hi-Waist, Boyshort,

French Cut, Cheeky, and Thong (“Thinx Underwear”1), which are used for personal hygiene purposes
to collect and/or absorb menstrual fluid. Plaintiffs seek damages and equitable remedies for

themselves, and for the putative Class.

       2.      Defendant designs, formulates, manufactures, markets, advertises, distributes, and sells

the Thinx Underwear to consumers throughout the United States, including in the Commonwealth of

Massachusetts. Its products are sold online on its website, as well as at various online and brick-and-

mortar retailers.

       3.      Consumers, including Plaintiffs, willingly pay a premium for this personal hygiene

product compared to cheaper disposable alternatives such as tampons. This is because consumers,

including Plaintiffs, would like an easier, safer, and more sustainable approach to feminine hygiene

care compared to traditional single-use feminine hygiene products.

       4.      Through its uniform, widespread, nationwide advertising campaign, Thinx has led

consumers to believe that Thinx Underwear is a safe, healthy choice for women, and that it is free of

harmful chemicals.




1
 The design, manufacture, and materials of the Cotton Brief, Cotton Brief, Cotton Bikini, Cotton
Thong, Sport, Hiphugger, Hiphugger, Hi-Waist, Hi-Waist, Boyshort, French Cut, Cheeky, and
Thong Underwear are substantially similar, if not identical.

                                                                                                      1
           Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 3 of 89




          5.   In reality, Thinx Underwear contains harmful chemicals, including multiple

polyfluoroalkyl substances (“PFAS”) and silver nanoparticles, which are a safety hazard to the female

body.

          6.   Plaintiffs’ independent testing has confirmed the existence of these harmful chemicals

in Thinx’s products using industry standard testing. The presence of these chemicals contradicts all of

Thinx’s unvarying representations that the product is nontoxic, harmless, sustainable, organic, and

otherwise safe for women and the environment.

          7.   Thinx has knowingly and willfully concealed and misrepresented the true nature of

Thinx Underwear to consumers by engaging in, inter alia, the following actions, as set out more fully

herein:

                    a. Representing that Thinx underwear is a safe and healthy choice for menstrual

                       protection;

                    b. Representing that Thinx Underwear is free of harmful chemicals;

                    c. Concealing the true nature of the chemicals in Thinx Underwear;

                    d. Misrepresenting and/or concealing the results of third-party testing;

                    e. Holding out Thinx Underwear as having qualities and/or certifications that it

                       does not possess;

                    f. Concealing the true nature of the “anti-odor” technology it uses in Thinx

                       Underwear;

                    g. Representing that Thinx Underwear is free of toxic metals and/or

                       nanoparticles;

                    h. Representing that its cotton Thinx Underwear is organic; and

                    i. Representing that Thinx Underwear is “sustainable,” despite the presence of

                       chemicals which are known to be harmful to the environment.



          8.   Thinx’s misbranding is intentional, and it renders the Thinx Underwear worthless or

less valuable. If Thinx had disclosed to Plaintiffs and putative Class Members that Thinx Underwear


                                                                                                     2
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 4 of 89




contained harmful chemicals, such as PFAS, Plaintiffs and putative Class Members would not have

purchased Thinx Underwear or they would have paid less for the Thinx Underwear.

         9.     As a result of Thinx’s misconduct and misrepresentations, Plaintiffs and putative Class

Members have suffered injury in fact, including economic damages.

                                   JURISDICTION AND VENUE

         10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1332 and 1367 because this is a class action in which the matter or controversy exceeds the sum of

$5,000,000, exclusive of interest and costs, and in which some Members of the proposed Class are

citizens of a state different from Defendant.

         11.    This Court has personal jurisdiction over Defendant because it transacts business in the

United States, including in this District, has substantial aggregate contacts with the United States,

including in this District, engaged in conduct that has and had a direct, substantial, reasonably

foreseeable, and intended effect of causing injury to persons throughout the United States, and

purposely availed itself of the laws of the United States and the Commonwealth of Massachusetts, and

further, because Plaintiffs purchased the Thinx Underwear in this District.

         12.    In accordance with 28 U.S.C. § 1391, venue is proper in this District because this

District is where a substantial part of the conduct giving rise to Plaintiffs’ claims occurred, where

Defendant transacts business, and where Plaintiffs purchased the Thinx Underwear.

                                                PARTIES

         13.    Plaintiff Jillian Blenis is a citizen of Massachusetts residing in Boston, Suffolk County.

         14.    Plaintiff Lili Mitchell is a citizen of Massachusetts residing in Peabody, Essex County.

         15.    Defendant Thinx, Inc. is incorporated in Delaware with its principal place of business

in New York, New York.

                                    FACTUAL ALLEGATIONS

         16.    Every day, around the world, some 800 million women and girls menstruate.2




2
    https://www.worldbank.org/en/news/feature/2020/05/28/menstrual-hygiene-day-2020

                                                                                                        3
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 5 of 89




       17.     Throughout history, women have required products to hygienically manage their

menstruation. Until very recently, commercially available feminine hygiene products in the United

States were limited to disposable tampons and pads.

       18.     Health concerns about feminine hygiene products date back to the 1980s, when

tampons were first linked to toxic shock syndrome, a potentially life-threatening condition.3

       19.     Currently, there is significant public health concern about the chemicals used in

feminine hygiene products.4 Potential negative health effects stemming from the chemicals in tampons

and pads, in addition to environmental concerns related to single-use plastics, have caused many

women to seek out alternative menstrual hygiene products.

       20.     Industry research shows that increased demand for alternative menstrual hygiene

products has largely been driven by young women in the 18-34-year-old category who cite

environmental and health concerns about traditional disposable period products.5
       21.     According to a study conducted by the sustainability marketing firm Shelton Group,

nearly 40% of women aged 18-34 have switched or are considering switching to reusable products to

manage their periods. 6 Sustainability generally refers to a concern for how the use of resources will

impact the environmental, social, and economic health of future generations.7

Defendant’s Business

       22.     Thinx, Inc., well aware of the demand for reusable menstrual hygiene products, has

quickly become a leader in the alternative menstrual product market. The company was founded in

2011 with the purported mission of empowering women by providing “safe, comfortable, and

sustainable options for people with periods and bladder leaks.”8




3
  https://my.clevelandclinic.org/health/diseases/15437-toxic-shock-syndrome
4
  https://www.womensvoices.org/2018/06/05/new-tampon-testing-reveals-undisclosed-carcinogens-
and-reproductive-toxins/
5
  https://www.nonwovens-industry.com/issues/2019-11/view_features/feminine-hygiene-
manufacturers-shift-focus/
6
  Id.
7
  https://www.sustain.ucla.edu/what-is-sustainability/
8
  https://www.shethinx.com/pages/thinx-it-works

                                                                                                    4
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 6 of 89




       23.     Thinx Underwear are washable, reusable underwear designed to replace pads and

tampons, or to be worn with tampons and menstrual cups for extra protection. In other words, they are

“underwear that absorb your period.”9 Thinx Underwear uses “signature, innovative technology” that

in addition to absorbing menstrual flow also wicks moisture, controls odors, and prevents leaks.10

       24.     Without exception, every advertisement, marketing campaign, instructional video, and

public statement produced and distributed in relation to Thinx’s products encourages customers to use

the Thinx Underwear the same way as traditional menstrual products and/or underwear.

       25.     Thinx, Inc. has been widely praised for its innovative approach to women’s healthcare.

From its inception, Thinx has used a candid, personal approach to connect with its customers by openly

discussing menstruation and its surrounding taboos in its advertising and marketing materials. In the

words of former CEO Miki Agrawal, “It’s not [advertising] copy, it’s just conversation.”11
       26.     Thinx products have been marketed and advertised to women across a variety of

platforms, including online advertisements, Facebook and Instagram mobile video ads, television

commercials, and print advertisements.

       27.     Based on a statement from current CEO Maria Molland, Thinx reached approximately

19 million people with its Facebook advertising in 2019, which Ms. Molland called “integral” to

increased brand awareness.12 Thinx saw a 30% increase in traffic to its website and a 68% increase in

new website visitors as a result of the ads.13

       28.     Because Thinx is aware of growing concerns surrounding traditional single-use

menstrual products, especially among younger women, it has always positioned its Thinx Underwear

as a safe, effective, and sustainable alternative from an honest and trustworthy brand. A statement

from their website is reproduced below:14




9
  https://www.shethinx.com/pages/thinx-faq
10
   https://www.shethinx.com/pages/thinx-it-works
11
   https://www.thedrum.com/news/2016/03/07/its-not-copy-its-just-conversation-ceo-thinx-miki-
agrawal-brands-clever-subway
12
   https://www.facebook.com/business/success/thinx
13
   Id.
14
   https://www.shethinx.com/pages/thinx-product-safety-standards

                                                                                                     5
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 7 of 89




       29.    On Defendant’s website, in a section titled “FAQ”, the following representations

appear15:




15
  https://www.shethinx.com/pages/thinx-faq (last visited April 1, 2021). In or around May 2021,
Defendant edited its website and removed many of the representations contained herein.

                                                                                                  6
           Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 8 of 89




          30.    On its website, on a page called “Product Safety,” Defendant makes the following

additional claims16:




16
     https://www.shethinx.com/pages/thinx-product-safety-standards (last accessed April 1, 2021)

                                                                                                   7
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 9 of 89




       31.    Thinx’s product label indicates that it is made of several different fabrics, but does not

list additional ingredients. An example of a Thinx Hiphugger underwear label is reproduced below:




                                                                                                      8
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 10 of 89




Plaintiffs’ Testing
        32. Plaintiffs sought independent third-party testing to determine whether Thinx Underwear

contained any harmful chemicals.

        33.   The method used in Plaintiffs’ independent testing is the industry standard for detecting

and determining whether materials, such as Thinx underwear, comply with quality and safety

standards.

       34.    Plaintiffs’ independent testing from a third-party lab found short-chain PFAS

chemicals within Thinx Underwear at material and above trace amounts. This non-conforming

ingredient found within Thinx Underwear is material to Plaintiffs, customers, and potential class

members.

PFAS Chemicals

       35.    Thinx first came under scrutiny in early 2020 when reporter Jessian Choy wrote that

she had sent several pairs of Thinx Underwear to Dr. Graham Peaslee, a nuclear scientist at the

University of Notre Dame, for analysis. After testing, Dr. Peaslee discovered high levels of fluorine


                                                                                                     9
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 11 of 89




in the underwear he tested, in addition to finding the presence of copper and zinc. Based on his

findings, Dr. Peaslee opined that due to the high levels of fluorine in the underwear, they likely

contained polyfluoroalkyl substances (“PFAS”). Ms. Choy reported her findings in an article in Sierra

magazine, published on January 7, 2020.17

       36.     PFAS are a category of man-made chemicals which, inter alia, may be used to enhance

the performance of textiles and apparel.

       37.     PFAS chemical treatments are typically used on textiles in order to make them water

repellant and/or stain resistant, and are frequently seen in outdoor apparel.

       38.     Based on information and belief, Thinx uses PFAS chemicals to enhance the

performance of the Underwear, including its “moisture-wicking” and “leak-resistant” qualities.

       39.     While there are thousands of PFAS chemicals in existence, they are all categorized as

either “long-chain” or “short-chain” based on the amount of carbon atoms they contain. Long-chain

PFAS chemicals contain more than 8 carbon atoms, while any PFAS chemicals containing less than 8
carbon atoms are considered short-chain. All PFAS contain carbon-fluorine bonds—one of the

strongest in nature—making them highly persistent in the environment and in human bodies.18

       40.     Humans can be exposed to PFAS through a variety of ways, including ingestion,

inhalation, and skin absorption.19

       41.     Long-chain PFAS chemicals have been phased out of use in the United States and

Europe due to their known toxicity to humans and the environment. Long-chain PFAS chemicals are

bioaccumulative, meaning they build up in the body over time. These chemicals are sometimes called

“forever chemicals” and have been associated with a variety of negative health effects for humans,

including cancer. Long-chain PFAS chemicals would not be expected to appear in textiles.

       42.     Short-chain PFAS chemicals are currently used in the apparel industry as a replacement

for the eliminated long-chain PFAS chemicals. There are no long term studies to indicate whether



17
   See https://www.sierraclub.org/sierra/ask-ms-green/my-menstrual-underwear-has-toxic-chemicals-
it (last accessed November 10, 2020)
18
   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
19
   Id.

                                                                                                  10
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 12 of 89




short-chain PFAS chemicals are in fact safer for consumers; in fact, there are studies to suggest that

they pose similar health risks to long-chain PFAS—including bioaccumulation.20

       43.     Recently, the U.S. Department of Health and Human Services’ National Toxicology

Program found that short-chain PFAS have the same adverse effects as their long-chain counterparts.21

Their 2019 study found that both long and short-chain PFAS affected the same organ systems, with

the greatest impact seen in the liver and thyroid hormone.22

       44.     The Center for Disease Control’s Agency for Toxic Substances and Disease Registry

has recognized that exposure to high levels of PFAS may impact the immune system and reduce

antibody responses to vaccines.23 This is a significant concern given the current public health issues
surrounding COVID-19.

       45.     Furthermore, PFAS is known to migrate during laundering, meaning that clothing items

which are treated with PFAS release the chemicals into waterways when they are washed.24

       46.     “The Madrid Statement,” a scientific consensus regarding the persistence and potential

for harm of PFAS substances issued by the Green Science Policy Institute and signed by more than

250 scientists from 38 countries, recommended the following actions in order to mitigate future harm:

(1) discontinuing use of PFAS where not essential or safer alternatives exist; (2) labeling products

containing PFAS; and (3) encouraging retailers and individual consumers to avoid products containing

or manufactured using PFAS whenever possible.25

       47.     There is ample evidence that non-PFAS based chemical treatments provide comparable

performance benefits for apparel. Additionally, studies have found that significant environmental and

toxicological benefits could be achieved by switching apparel to non-fluorinated finishes without a

significant reduction in garment water-repellency performance.26




20
   See https://cen.acs.org/environment/persistent-pollutants/Short-chain-long-chain-PFAS/97/i33
21
   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
22
   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
23
   https://www.atsdr.cdc.gov/pfas/health-effects/index.html
24
   https://www2.mst.dk/Udgiv/publications/2015/04/978-87-93352-12-4.pdf
25
   https://greensciencepolicy.org/our-work/science-policy/madrid-statement/
26
   https://www.sciencedirect.com/science/article/abs/pii/S0045653517306598

                                                                                                   11
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 13 of 89




          48.   As a result of emerging health and environmental concerns regarding short-chain

PFAS, many apparel companies, including North Face and Patagonia, have committed to phasing them

out of their products completely.27

     Silver and Silver Copper Nanoparticles

          49.   Antimicrobial textile finishes first gained popularity in the early 2010s as a way to

make clothing—particularly athletic clothing—odor-free. Silver and copper are the most common

ingredients in antimicrobial clothing; they work by killing bacteria that causes odor.

          50.   Antimicrobial clothing has decreased in popularity in recent years due to concerns

associated with silver shedding from fabric and causing harm to humans and the environment.

          51.   On its website, the following representation appears28:




          52.   Agion is an antimicrobial treatment which uses silver and copper nanoparticles to

reduce odor in textiles.29

          53.   Nanoparticles are small-scale substances which are undetectable to the human eye.30

Whether they are engineered or naturally occurring, it is a nanoparticle’s size that creates a hazard

27
   https://www.gq.com/story/outdoor-gear-pfas-study
28
    https://www.shethinx.com/pages/thinx-product-safety-standards (last accessed April 1, 2021).
29
   https://www.sciessent.com/water-repellent-anti-odor-antimicrobial-products/agion-silver-
antimicrobial/
30
   https://www.twi-global.com/technical-knowledge/faqs/what-are-nanoparticles

                                                                                                   12
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 14 of 89




since these small particles can readily enter the human body through inhalation, ingestion, and skin

absorption.31

       54.      The mere fact that a nanoparticle is naturally occurring does not automatically render

it “safer” than an engineered nanoparticle. Thus, Thinx’s representation that it does not include

“engineered nanoparticles” is misleading to a reasonable consumer.

       55.      Furthermore, Thinx fails to disclose on the Underwear’s packaging and/or label that

the Underwear contains silver nanoparticles.

       56.      On its website Thinx claims that its Agion treatment is non-migratory, which means “it

won’t come off your undies and that it only responds to bacteria *on the fabric,* not your skin (so

your vaginal microbiome stays fresh and balanced!).”32
       57.      Silver nanoparticles present a particular risk to the female body, especially when they

are present in period products. (See Exhibit A- Nanosilver in Period Products)

       58.      One study found that the vaginal administration of silver nanoparticles caused

ultrastructural changes to the vaginal mucosa, urethra and rectum, in addition to leading to migration

of silver into the bloodstream.33

       59.      Silver can also have adverse effects on beneficial vaginal bacteria. A recent study by

the Food and Drug Administration determined that silver is effective in killing lactobacillus.34

Lactobacillus is one of the most important beneficial bacteria types in a healthy vagina. Disruption of

a woman’s microbial balance can lead to overgrowth of harmful bacteria resulting in bacterial

vaginosis, increased risk of sexually transmitted diseases, increased risk of pregnancy complications

and other similar conditions.35

       60.      The European Chemicals Agency (“ECHA”), the European Union’s chemical

regulatory agency, has also expressed concern specifically about silver zeolites and silver copper




31
   Id.
32
   https://www.shethinx.com/pages/thinx-faq (last accessed April 1, 2021).
33
   https://pubmed.ncbi.nlm.nih.gov/26816649/
34
   https://www.ncbi.nlm.nih.gov/pubmed/29481051
35
    https://www.ncbi.nlm.nih.gov/pubmed/28257809

                                                                                                    13
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 15 of 89




zeolites due to their potential impact on human health and the environment.36 Silver copper zeolite

and silver zeolite—including those specifically manufactured by the maker of Agion-- are currently

under review and awaiting a determination of whether they will be phased out of use in the EU due to

these health concerns.

       61.     The vagina and vulva absorb chemicals at a higher rate than other areas of the body.37

The fabric treated with Agion is the innermost layer of the Thinx Underwear, which comes into contact

with the vulvar tissue and vulvar/vaginal mucous membranes.

       62.     Silver nanoparticles are also known to migrate from treated clothing when it is

laundered.38 Because clothing, such as the Underwear, release small flecks of fabric (“lint”) when
laundered, silver-containing lint is released to the environment. As a result of this migration, silver

nanoparticles, which are harmful to marine life, are introduced into waterways.39

       63.     In fact, in every published study of clothing containing nanosilver, the silver has been

shown to migrate, thoroughly debunking the claim of “non-migratory” silver.40 (See Exhibit A.) There

are no published studies showing the success of a non-migratory silver additive to clothing. Thinx’s

representation that its Agion treatment is non-migratory is untrue and misleading.

       64.     Thinx does not reveal to consumers that Agion is an antimicrobial, or that it contains

silver and silver copper nanoparticles which are known to migrate and pose a safety hazard to the

female body and the environment. Thus, Thinx’s representations that its Underwear does not contain

harmful chemicals, toxic metals or engineered nanoparticles is inaccurate and misleading.




36
   https://echa.europa.eu/documents/10162/bd098d67-3754-461c-bcde-107da470d726
37
   See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3948026/
38
   https://pubs.acs.org/doi/10.1021/nn502228w
39

https://ec.europa.eu/environment/integration/research/newsalert/pdf/risk_to_aquatic_ecosystems_fro
m_silver_nanoparticles_394na1_en.pdf
40
   https://www.womensvoices.org/nanosilver-in-period-care-products/#fn13

                                                                                                    14
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 16 of 89




Thinx Underwear Is Not Organic

      65.      Thinx represents on its website and in all of its marketing and advertising materials that

its four styles of cotton underwear (hereinafter, collectively, the “Organic Cotton Underwear”) is

organic.41 Plaintiffs and Class Members believed they were purchasing organic products.

      66.      Additionally, the Organic Cotton Underwear’s packaging and/or uniformly indicates

that the product is organic. An image of the Organic Cotton Bikini’s tag is reproduced below:




      67.      “Organic” is generally understood as meaning an agricultural product that was

produced without the use of chemical fertilizers, pesticides, or other artificial agents.42




41
   Thinx sells the Super Cotton Brief, Cotton Brief, Cotton Bikini, and Cotton Thong, all of which
are represented as being made with organic cotton. See https://www.shethinx.com/collections/thinx-
organic-cotton (last accessed May 12, 2021)
42
   See https://www.usda.gov/media/blog/2012/03/22/organic-101-what-usda-organic-label-means

                                                                                                     15
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 17 of 89




       68.     For any agricultural product to be sold as “organic” in the United States, no matter

where in the world the crop is grown, the raw fiber must have been certified to the USDA’s National

Organic Program’s (NOP) Crop Standard. This includes fibers such as cotton, flax and hemp.43

       69.     Global Organic Textile Standards (“GOTS”) is the worldwide leading processing

standard for organic fibers. GOTS provides standards for when textiles may be classified as organic,

including independent certification of the entire textile supply chain.44

       70.     In March 2020, GOTS released its latest standards which specifically prohibit the use

of PFAS chemicals in any stage of processing. This prohibition extends to both long-chain and short-

chain PFAS chemicals.45
       71.     Plaintiffs’ testing found PFAS within the Thinx Underwear at above trace amounts

using industry standard testing.

       72.     Thinx is not eligible for GOTS certification for its finished cotton Underwear because

the Underwear contains PFAS.

       73.     Despite the fact the Underwear is ineligible for GOTS certification, Thinx released a

GOTS “Certificate of Compliance” which was issued to a company called “Ocean Lanka.” (See

Exhibit B- GOTS Certificate). Thinx’s name does not appear anywhere on the certificate, nor is there

any information on the certificate referencing Thinx or its Underwear.

       74.     When confronted with the presence of harmful chemicals in its Underwear in January

2020, Thinx held out this certificate as its own in public statements and on its website even though it

knew, or at least should have known, that the certification did not refer to the finished Thinx

Underwear.46

       75.     The inclusion of PFAS, at material and above trace amounts, renders the Thinx

Underwear not organic. The Defendant never disclosed this fact to Plaintiffs and Class Members.




43
   https://specialtyfabricsreview.com/2020/03/12/global-organic-textile-standard-gots-clarifies-
organic-product-standards/
44
   https://www.global-standard.org/the-standard
45
   See Exhibit C at page 7.
46
   https://medium.com/@thinx/how-i-know-thinx-inc-products-are-safe-1e509dde60d5

                                                                                                    16
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 18 of 89




          76.    On its website, under the Frequently Asked Questions Section, Thinx makes the

following representation: “Are they really organic? Yes, our Organic cotton line is made with organic

cotton!”47

          77.    However, despite Thinx’s representations, the gusset of the Organic Cotton Underwear

is not made with organic cotton. Elsewhere on Thinx’s website, they disclose the fabric content of

their Organic Cotton Underwear, which is reproduced below48:




          78.    The gusset is the innermost layer of the Underwear, and the area of the Underwear that

comes into direct contact with the body—specifically the vulva, vagina, and/or rectum-- during wear.

A diagram from Thinx’s website is reproduced below49:




47
     See supra at page 8.
48
   https://www.shethinx.com/collections/thinx-organic-cotton/products/thinx-cotton-
brief?variant=50491926407 (Of Thinx’s four varieties of Organic Cotton Underwear,
only the Super Cotton Brief utilizes a non-cotton gusset; the other three varieties
contain an identical fabric makeup which utilizes non-organic cotton in the gusset.)
49
   https://www.shethinx.com/pages/thinx-product-safety-standards
                                                                                                    17
Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 19 of 89




                                                             18
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 20 of 89




       79.     Based on Thinx’s representations, reasonable consumers, including Plaintiffs, would

not expect the cotton gusset of the Organic Cotton Underwear to be made with non-organic cotton.

       80.     Consumers, including Plaintiffs, are willing to pay a premium for items labeled organic

in order to avoid exposure to chemicals, especially in the most sensitive areas of the body.

      81.      Further, a reasonable consumer would not expect to find any harmful chemicals—let

alone man-made “forever chemicals” like PFAS-- in an item labeled “organic.”

      82.      Plaintiffs and Class Members purchased the Thinx Underwear based upon their belief

that the Thinx Underwear was organic. This belief was the direct result of Thinx’s specific

representations on its website and other written marketing materials, including tags affixed to the

products. In reality, the Thinx Underwear does not hold any independent organic certifications, nor do

they conform to industry standards for organic clothing, nor do they use exclusively organic cotton in

their Organic Cotton Underwear.

 Defendant’s Knowledge of the Defect and Its Material Misrepresentations
       83.     In response to allegations that Thinx Underwear contains harmful chemicals,

Defendant’s current CEO, Maria Molland, released the following statement on February 6, 2020:

               At Thinx Inc., we take customer health and product safety very seriously.
               As a CEO, and mother to my three-year-old daughter, I’m personally
               committed to ensuring our products are designed and made to be safe for
               people and the planet. Our products undergo the strictest safety testing
               available, and it was the company’s deep and abiding commitment to safe
               and sustainable products that made me want to join the team (emphasis
               added).

               We take the recent allegations about PFAS in Thinx Inc. products very
               seriously. For that reason, we immediately engaged Dr. Chris Mackay, who
               is a toxicologist with Intertox, Inc., a leading toxicology company that has
               been testing and assessing the risks posed by chemical and biological agents
               for the last 25 years, to review Dr. Peaslee’s findings.

               Based on this review, Dr. Mackay stated: “The testing methods Dr. Peaslee
               used are inappropriate and only indicate the presence of elemental fluoride
               — not PFAS. Fluoride is a common salt that’s in everyday products like
               toothpaste. All of us carry fluoride around in our bodies and secrete it
               through things like blood and sweat. The presence of fluoride doesn’t mean
               something contains PFAS; what it does mean is that some time in the history


                                                                                                   19
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 21 of 89




               of the sample, it came into contact with one or more of any number of
               products containing fluoride. On its own, it has no toxicological
               significance.”

               Thinx Inc. uses the most rigorous scientific methods available in the world
               to ensure safe and sustainable products (emphasis added). Our products are
               tested by Bureau Veritas, S.A. an international certification agency with an
               accredited third-party lab that is recognized and respected around the world.
               This testing demonstrates that Thinx Inc. products meet the globally
               recognized standards of OEKO-TEX and comply with REACH regulations.
               Our testing with Bureau Veritas confirms that no detectable long-chain
               PFAS chemicals are present in Thinx Inc. products (emphasis added).

               We appreciate and hear the concern our customers have expressed. In the
               weeks since Sierra Club’s reporting, we’ve completed further testing that
               goes above and beyond REACH regulations and OEKO-TEX standards.
               This additional third-party testing, available for download on our blog,
               reaffirmed that Thinx Inc. products meet and exceed global safety
               standards. Make no mistake, since our founding, we have made safety a
               pillar of our products and brand identity. We remain committed to these
               principles even in the face of unreliable science and misinformation.

               We will always push for more disclosure from our manufacturers, and more rigorous
               industry standards for regulation and compliance — and we urge others in our
               category to do the same.50

       84.     Ms. Molland’s statement was designed to further mislead and confuse customers

regarding the presence of harmful chemicals in Defendant’s products in the following ways:

                    a. By misrepresenting the scope and nature of Thinx’s safety testing;
                    b. By misrepresenting the presence of PFAS in its products; and

                    c. By providing consumers with third-party testing results which are incomplete

                        or otherwise inaccurate;

       85.      Despite the fact that Defendant claims to take the allegations of PFAS in Thinx

products “very seriously,” the third-party testing it released in response to these allegations tested only

for long-chain PFAS chemicals, which are no longer present in the apparel industry at large.

Defendant’s third-party testing failed to test for any short-chain PFAS chemicals.



50
 https://medium.com/@thinx/how-i-know-thinx-inc-products-are-safe-1e509dde60d5(last accessed
November 10, 2020)

                                                                                                       20
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 22 of 89




       86.      As the designer and manufacturer of Thinx Underwear, Thinx knew, or at minimum

should have known, that its underwear is treated with short-chain PFAS chemicals in order to enhance

its performance by making it water and/or stain resistant.

       87.      Thinx did not conduct any testing for short-chain PFAS chemicals (or did not disclose

the results of any testing for short-chain PFAS chemicals) because it knew that any such testing would

reveal the existence of these chemicals in the Thinx Underwear.

       88.      Ms. Molland’s statement denying the existence of “long-chain PFAS chemicals” in its

products was specifically designed to deceive consumers, as the average consumer would not be aware

of the existence of short-chain vs. long-chain PFAS chemicals. Thinx would have no reason to

explicitly disclaim its use of “long-chain PFAS chemicals” except for the purpose of misleading a

reasonable consumer into believing no PFAS chemicals were present in its products.

       89.      Despite Ms. Molland’s representation that Thinx uses the “strictest safety testing”

available, the testing it released to the public only tested for an extremely limited range of chemicals.

       90.      The reports released by Thinx also contain discrepancies which suggest they are

inauthentic, incomplete, and/or fraudulent, and intended to mislead consumers. On its Technical

Report No. (7420)009-0036(S)(R2), a different report number appears on pages 3-7, which contain

the substantive results of the testing. (See Exhibit D, Thinx Testing). A remark also appears on page

3 which states “The test report (7420)009-0036(S)(R) has been replaced with (7420)009-0036(S)(R2)

to change fabric composition as per vendor request.”

       91.      Furthermore, Defendant has only released test results for a fraction of its products and

failed to release the results of other tests which are referenced in its publicly available reports,

including Volatile Organic Compounds (VOC) testing, which would be of great interest and concern

to consumers.




                                                                                                      21
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 23 of 89




       92.      Despite Ms. Molland’s representation that Thinx uses the “most rigorous scientific

methods available” to ensure the safety of its products, Bureau Veritas, the third-party lab Defendant

employed to test its products does not specifically offer PFAS testing.51

       93.     The apparel industry has various certifications available with regard to consumer

safety. Thinx claims to be independently certified by OEKO-TEX, but based on information and

belief, Thinx does not currently hold an OEKO-TEX certification.

       94.     The apparel industry also has various certifications available with regard to organic

fabrics. Thinx claims its underwear is made from organic cotton, but based on information and belief,

Thinx does not hold any certification that its Underwear is organic. Furthermore, finished products

containing PFAS and antimicrobials cannot be considered organic. Any reference to its products as

“organic” was inaccurate and misleading to consumers.

       95.     Despite requests from journalists and consumers, Defendant has refused to provide any

independent testing data from prior years.52
       96.     As described supra, Plaintiffs’ independent testing from a third-party lab found short-

chain PFAS chemicals within Thinx Underwear at material and above trace amounts. This non-

conforming ingredient found within Thinx Underwear is material to Plaintiffs, customers, and

potential class members.

       97.     On or about May 2021, Thinx edited the “FAQs” and “Product Safety” pages of its

website to remove many of the representations alleged herein, including:

                    a. “Are Thinx free of harmful chemicals? Absolutely!”

                    b. “’Non-migratory’ [silver] means it won’t come off your undies and that it

                       only responds to bacteria *on the fabric*, not on your skin (so your vaginal

                       microbiome stays fresh and balanced!).”

                    c. “These compounds [silver nanoparticles] stay on the surface of the

                       underwear and don’t travel into your body.”


51
   https://www.cps.bureauveritas.com/sites/g/files/zypfnx236/files/media/document/CPS_QA_Softlin
e_v6_15OCT15.pdf(last accessed November 10, 2020)
52
   Id.

                                                                                                   22
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 24 of 89




         98.     Based on information and belief, Defendant removed these statements in response to a

complaint filed in the Central District of California on November 11, 2020, alleging substantially

similar claims of misrepresentation. That case is styled Kanan et. al. v. Thinx, Inc., Case No. 2:20-cv-

10341-JVS-JPR.

         99.     Through at least the filing date of this complaint, despite actual notice of the defect,

Thinx is still selling the defective Underwear and concealing its true nature from consumers.

         100.    Thinx also continues to claim that “health and safety are our absolute top priorities, and

we manufacture our products with that in mind.”53

         101.    Had Plaintiffs and consumers known that the Thinx Underwear they purchased

contained is treated with short-chain PFAS chemicals and harmful antimicrobials, and was not 100%

organic, they would not have purchased the Thinx products or would have paid less for them.

Plaintiff Jillian Blenis’ Facts
         102.    In March 2020, Plaintiff Blenis purchased two pairs of the Thinx Underwear, including

the Organic Cotton Bikini and the Hiphugger, from Thinx’s website.

         103.    Ms. Blenis first learned about Thinx products in 2016 through their online advertising,

which appeared on various websites and social media platforms she visited. After becoming familiar

with the product through its advertising, Ms. Blenis also visited the Thinx website, where she first

purchased the Underwear in 2016.

         104.    At that time, Ms. Blenis purchased the Underwear simply because was seeking an easy,

safe, reusable, and sustainable form of menstrual protection. She purchased additional pairs in 2017.

         105.    In 2019, Ms. Blenis was diagnosed with endometriosis, a gynecological disorder.

Based on this disorder, she was particularly concerned about chemicals which could potentially disrupt

her hormones and trigger inflammation. As a result, she began to carefully look at the chemicals

contained within her menstrual products so as to avoid any unnecessary exposure. At that time, she

was specifically looking for products which were organic and did not need to be used internally.




53
     https://www.shethinx.com/pages/thinx-product-safety-standards (last accessed May 12, 2021)

                                                                                                       23
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 25 of 89




       106.       Based on her specific needs, in addition to growing concerns about environmental

impact of menstrual products, Ms. Blenis decided to purchase additional pairs of Thinx Underwear.

       107.       Ms. Blenis reviewed Thinx’s website prior to her purchase to determine whether the

Underwear contained harmful chemicals, but never saw any disclosure regarding the presence of

PFAS or any other chemicals.

       108.       At the time of her purchase, Ms. Blenis relied on Defendant’s factual representations

about the Thinx Underwear, including those representations made on Thinx’s website, in its online

advertising and marketing materials, and on the product’s label and packaging. These representations

all indicated that that the Thinx Underwear was safe for normal use and fit for the purpose of collecting

and/or absorbing menstrual fluid and other vaginal discharge, that the Underwear was sustainable and

safe for the environment, and that the Underwear was free from harmful chemicals. The Thinx

representations also stated the cotton underwear was organic, and Ms. Blenis relied upon that

representation.

       109.       Ms. Blenis reasonably believed, based on Thinx’s representations, that the Underwear

would serve as a safe, healthy, organic and chemical-free alternative to traditional menstrual products.

Nothing in Thinx’s representations indicated to Ms. Blenis that the Underwear contained various

chemicals known to be harmful to the female body and the environment.

       110.       Ms. Blenis understood Thinx’s “organic” representation to mean that the Organic

Cotton Brief was not treated with any chemicals. Furthermore, Ms. Blenis reasonably believed that all

of the cotton used in the Underwear—including the cotton gusset—was organic.

       111.       Ms. Blenis purchased the Underwear as a direct and intended result of Thinx’s

advertising, marketing, instructional videos, and other public statements, and she used them according

to the product specifications.

       112.       In or around November of 2020, Ms. Blenis became aware of reports, including

information published by Sierra Club, that Thinx underwear contained harmful chemicals.




                                                                                                     24
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 26 of 89




       113.    When Ms. Blenis learned that the Thinx mislabeled its products, including failing to

disclose harmful chemicals the products contained and misrepresenting that the products were organic,

she stopped purchasing the Thinx Underwear.

       114.    Ms. Blenis did not receive the benefit of her bargain when she purchased the Thinx

Underwear products that failed to conform to Thinx’s material representations, including by

containing ingredients that did not conform to the representations and to the warranties made by

Defendant. Had she been aware of the misrepresentations, she would have either not purchased the

Thinx Underwear or paid substantially less for it.

 Plaintiff Lili Mitchell’s Facts
       115.    In or around January 2019, Plaintiff Lili Mitchell first purchased Thinx Underwear

from Thinx’s website.

       116.    Ms. Mitchell purchased a variety of styles, including the Organic Cotton Bikini and the

Organic Cotton Thong.

       117.    Ms. Mitchell purchased Thinx underwear because she was actively seeking an eco-

friendly and chemical-free alternative to traditional feminine hygiene products.

       118.    Ms. Mitchell was first made aware of Thinx’s products after seeing its advertisements

on Facebook and Instagram. She later viewed Thinx’s website, where she sought out information

regarding the Underwear.

       119.    In making her purchase, Ms. Mitchell specifically relied on Thinx’s representations on

its website that the product was safe, free of harmful chemicals, and certified for ecological safety.

Ms. Mitchell also relied on Thinx’s representations that stated the product was organic. Ms. Mitchell

reasonably believed that all of the cotton used in the Organic Cotton Bikini and Organic Cotton Thong

Underwear was organic.

       120.    After wearing the Underwear regularly, Ms. Mitchell experienced multiple infections,

including bacterial vaginosis, a type of vaginal inflammation caused by the overgrowth of bacteria




                                                                                                   25
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 27 of 89




naturally found in the vagina. Bacterial vaginosis can occur when the vagina’s levels of lactobacilli

are too low, causing other bacteria to grow.54

         121.   Silver nanoparticles, like that contained within the Underwear, is known to disrupt

lactobacilli in the vagina.55 (See Exhibit A.)

         122.   Nowhere on the Underwear’s label or packaging did Thinx disclose the presence of

silver nanoparticles in its Underwear.

         123.   In late 2020, Ms. Mitchell saw media reports, including those published by Sierra

Magazine, that Thinx’s products contained harmful chemicals. At that time, she stopped purchasing

the Underwear.

         124.   Ms. Mitchell did not receive the benefit of her bargain when she purchased the Thinx

Underwear products that failed to conform to Thinx’s material representations, including by

containing ingredients that did not conform to the representations and warranties made by Defendant,

including warranties that the product was safe, sustainable, organic, and free of harmful chemicals.

         125.   Had she been aware of the misrepresentations regarding chemicals present in the

Underwear, Ms. Mitchell would not have purchased the Thinx underwear or would have paid less for

them.

Thinx’s Misrepresentations and Omissions are Material To Reasonable Consumers
         126.   Defendant’s Thinx Underwear is a niche product that is directed at a specific group of

consumers: women who are hoping to purchase a safe, environmentally sustainable, and economical

alternative to feminine hygiene products.

         127.   The representations made by Thinx were made to cater to this niche consumer group

and drive consumer sales.

         128.   Plaintiffs and Class Members, purchased the Thinx product because of its specific

representations: that it did not contain “harmful chemicals”, was organic, and did not contain heavy




54
     https://www.medicalnewstoday.com/articles/184622#causes
55
     https://www.ncbi.nlm.nih.gov/pubmed/29481051

                                                                                                   26
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 28 of 89




metals or nanoparticles. Each of these representations were important to a reasonable consumer, such

as Plaintiffs and Class Members, when purchasing the Thinx Underwear.

        129.    As a direct and proximate result of Defendant’s advertising, marketing, and public

statements, consumers, including Plaintiffs, purchased Thinx Underwear for their personal use.

        130.    Contrary to representations made by Defendant in marketing materials, advertisements,

social media and instructional videos on its website, Thinx Underwear contains chemicals which are

harmful to the female body and the environment.

        131.    Contrary to representations made by Defendant in marketing materials, advertisements,

social media, and its website, the Thinx Underwear are not organic.

        132.    Contrary to representations made by Defendant in marketing materials, advertisements,

social media and instructional videos on its website, Thinx Underwear contains toxic metals and

nanoparticles which are harmful to the female body and the environment.

        133.    Some users of Thinx Underwear have experienced physical symptoms including, but

not limited to, urinary tract infections and yeast infections.

        134.    Defendant knew or should have known of these dangers, and has undertaken a

deliberate and willful pattern of conduct (including taking active measures) aimed at deceiving

consumers, including Plaintiffs, to believe that Thinx Underwear are free of chemicals shown to cause

adverse health outcomes.

        135.    At all relevant times, Defendant knew the true nature of the chemicals contained in

Thinx Underwear, but nevertheless marketed, advertised, and sold Thinx Underwear for use without

adequately warning consumers that they contain chemicals that are dangerous and could be damaging

to the user’s health.

        136.    Even after being alerted to the presence of harmful chemicals in its products in early

2020, Defendant continued to willfully conceal this information from consumers and otherwise

affirmatively deceive consumers by representing that its products had been independently certified as

being free from harmful chemicals.




                                                                                                   27
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 29 of 89




        137.    As a direct and proximate result of Defendant’s concealment of the presence of

chemicals, its deceptive representations, and its failure to sufficiently warn consumers about it or its

harmful consequences prior to their purchase, Plaintiffs and other similarly situated consumers

purchased and used Defendant’s Thinx Underwear to their detriment.

        138.    Plaintiffs and Class Members were unaware of the harmful chemicals at the time they

purchased Thinx Underwear. Had Plaintiffs and Class Members known the Thinx Underwear contained

harmful chemicals or was not organic, they would not have purchased the Thinx Underwear or would

have paid substantially less for it.

        139.    Plaintiffs and all putative Class Members purchased Thinx Underwear which contained

the same chemicals at the point of sale to the public.

        140.    Plaintiffs and each of the Class Members have been damaged and suffered an injury in

fact caused by Defendant’s false, fraudulent, unfair, deceptive, and misleading practices, as set forth

herein, and seek compensatory damages, injunctive relief, and such other and further relief as this

Court deems just and proper.

        141.    Given the massive quantities of Thinx Underwear believed to have been sold all over

the country, this class action is the proper vehicle for addressing Defendant’s misconduct and for

attaining needed relief for those affected.

                                  CLASS ACTION ALLEGATIONS

        133. Plaintiffs bring this action individually and as representative of all those similarly

situated, pursuant to Fed. R. Civ. P. 23, on behalf of themselves and the members of the following

class (“Class”):

           During the maximum period permitted by law, all persons residing in the
           Commonwealth of Massachusetts who purchased Thinx Underwear.

        142.    Specifically excluded from these definitions are: (1) Defendant, any entity in which

Defendant has a controlling interest, and its legal representatives, officers, directors, employees,

assigns and successors; (2) the Judge to whom this case is assigned and any member of the Judge’s




                                                                                                    28
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 30 of 89




staff or immediate family; and (3) Class Counsel. Plaintiffs reserve the right to amend the Class

definition as necessary.

       143.    Numerosity: The Members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class Members is presently unknown, it likely consists of

at least thousands of people throughout the Commonwealth of Massachusetts. The number of Class

Members can be determined by sales information and other records. Moreover, joinder of all potential

Class Members is not practicable given their numbers and geographic diversity. The Class is readily

identifiable from information and records in the possession of Defendant and its authorized retailers.

       144.    Typicality: The claims of the representative Plaintiffs are typical in that Plaintiffs, like
all Class Members, purchased The Thinx Underwear that were designed, manufactured, marketed,

advertised, distributed, and sold by Defendant. Plaintiffs, like all Class Members, have been damaged

by Defendant’s misconduct in that, inter alia, they have incurred or will continue to incur damage as

a result of overpaying for a Product containing chemicals which make Thinx Underwear harmful to

the female body and not fit for its intended use. Furthermore, the factual basis of Defendant’s

misconduct is common to all Class Members because Defendant has engaged in systematic fraudulent

behavior that was deliberate, includes negligent misconduct, and results in the same injury to all Class

Members.

       145.    Commonality: Common questions of law and fact exist as to all Members of the Class.

These questions predominate over questions that may affect only individual Class Members because

Defendant has acted on grounds generally applicable to the Class. Such common legal or factual

questions include, inter alia:


         (a) Whether Defendant omitted or failed to disclose material information to Plaintiffs and
               Class Members;


         (b) Whether Defendant’s alleged conduct violated public policy;

         (c) Whether the claims discussed above about Thinx Underwear are true, or are
               misleading or reasonably likely to deceive;

         (d) Whether Defendant omitted material facts and/or failed to warn reasonable consumers

                                                                                                       29
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 31 of 89



               regarding the known risks of using the Thinx Underwear;

         (e) Whether the representations discussed herein were material to a reasonable consumer;
         (f) Whether Defendant engaged in false or misleading advertising;
         (g) Whether Defendant engaged in unfair, unconscionable, or deceptive trade practices by
               selling and/or marketing the Thinx Underwear as not containing harmful chemicals
               and as being organic;

         (h) Whether Defendant breached the implied warranty of merchantability relating to
               Thinx Underwear;


         (i) Whether Defendant was negligent in its failure to adequately test;

         (j) Whether Defendant was negligent in its failure to warn;
         (k) Whether Defendant was negligent in its design of the Underwear;
         (l) Whether Plaintiffs and the Class are entitled to damages, including compensatory,
               exemplary, and statutory damages, and the amount of such damages;

         (m) Whether Plaintiffs and the other Class members have been injured and the proper
               measure of their losses as a result of those injuries; and

         (n) Whether Plaintiffs and the other Class members are entitled to injunctive, declaratory,
               or other equitable relief.

       146.    Adequate Representation: Plaintiffs will fairly and adequately protect the interests of

Class Members. They have no interests antagonistic to those of Class Members. Plaintiffs retained

attorneys experienced in the prosecution of class actions, including consumer product,
misrepresentation, and mislabeling class actions, and Plaintiffs intend to prosecute this action

vigorously.

       147.    Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met. Defendant will
continue to commit the unlawful practices alleged herein, and Plaintiffs and Class Members will

remain at an unreasonable and serious safety risk as a result of the Thinx Underwear containing

chemicals and being non-organic. Defendant has acted and refused to act on grounds that apply

generally to the Class, such that final injunctive relief and corresponding declaratory relief is

appropriate respecting the Class as a whole.




                                                                                                   30
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 32 of 89




       148.    Predominance and Superiority: Plaintiffs and Class Members have all suffered and will

continue to suffer harm and damages as a result of Defendant’s unlawful and wrongful conduct. A

class action is superior to other available methods for the fair and efficient adjudication of the

controversy. Absent a class action, Class Members would likely find the cost of litigating their claims

prohibitively high and would therefore have no effective remedy at law. Because of the relatively

small size of Class Members' individual claims, it is likely that few Class Members could afford to

seek legal redress for Defendant's misconduct. Absent a class action, Class Members will continue to

incur damages, and Defendant's misconduct will continue without remedy. Class treatment of common

questions of law and fact would also be a superior method to multiple individual actions or piecemeal

litigation in that class treatment will conserve the resources of the courts and the litigants and will

promote consistency and efficiency of adjudication.

       149.    Plaintiffs know of no difficulty to be encountered in the maintenance of this action that

would preclude its maintenance as a class action.

       150.    Defendant has acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to

the Class appropriate.


                                      FIRST CLAIM FOR RELIEF
                      Breach of Express Warranty- Mass. Gen. Laws c. 106, §2-313
                 (Plaintiffs Individually and on Behalf of All Others Similarly Situated)
       151.    Plaintiffs repeat and reallege all previous paragraphs, as if fully included herein.

       152.    Plaintiffs bring this cause of action on behalf of themselves and the Class against

Defendant.

       153.    Defendant manufactured, marketed, advertised, distributed, and sold the Thinx

Underwear as part of their regular course of business.

       154.    Defendant made affirmations of fact and promises on the Products’ packaging and/or

through the marketing and advertising described herein. As described herein, Defendant expressly

represented and warranted that:



                                                                                                      31
           Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 33 of 89




                      a. Thinx Underwear is free of harmful chemicals;

                      b. Thinx Underwear is free of toxic metals and/or nanoparticles;

                      c. Its cotton Thinx Underwear is organic;

                      d. Its Thinx Underwear is “sustainable,” despite the presence of chemicals which

                          are known to be harmful to the environment; and

                      e. Thinx is a safe and healthy way for women to manage their menstruation.

           155.   Defendant made the foregoing express representations and warranties to all consumers,

which became the basis of the bargain between Plaintiffs and the Class and Defendant.

           156.   Plaintiffs and the Class Members purchased the Thinx Underwear directly from

Defendant or through authorized retailers such as Nordstrom and Amazon.

           157.   Defendant breached the foregoing express warranties by placing the Thinx Underwear

into the stream of commerce and selling them to consumers, when the Thinx Underwear contain

harmful chemicals, heavy metals and/or nanoparticles; are not organic; and otherwise fail to contain

the properties they were represented to possess. The presence of harmful chemicals rendered the Thinx

Underwear unfit for their intended use and purpose and substantially impaired the use and value of the

Thinx Underwear.

           158.   As manufacturer, marketer, advertiser, distributer and seller of the Thinx Underwear,

Defendant is the only party with knowledge and notice of the fact that the Thinx Underwear contains

harmful chemicals.

           159.   Plaintiffs and Class Members were injured as a direct and proximate result of

Defendant’s breaches of warranties because they would not have purchased the Thinx Underwear if

the true facts had been known. Specifically, Plaintiffs and Class Members have suffered economic

damages in connection with the purchase of the Thinx Underwear.

           160.   Defendant was put on constructive notice about its breach by at least January 2020 as

the result of media reports described herein, and, upon information and belief, through its own product

testing.




                                                                                                    32
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 34 of 89




       161.    Despite having notice and knowledge of the defect, Defendant failed to provide any

relief to Class Members, failed to provide a non-defective replacement, and otherwise failed to offer

any appropriate compensation from the resulting damages.

       162.    As a direct and proximate result of Defendant’s breach of its express warranties,

Plaintiffs and Class Members did not receive the benefit of the bargain and suffered damages at the

point of sale stemming from their overpayment for the defective Underwear, in addition to loss of the

product and its intended benefits.

       163.    Plaintiffs and Class Members are therefore entitled to legal and equitable relief

including damages, costs, attorneys’ fees, rescission, and all such other relief deemed appropriate, for

an amount to compensate them for not receiving the benefit of their bargain.

                                   SECOND CLAIM FOR RELIEF
                                       (In the Alternative)
                                       Unjust Enrichment

       164.     Plaintiffs bring this count on behalf of themselves and the Class, and repeat and re-

allege all previous paragraphs, as if fully included herein.

       165.     Plaintiffs and Class Members conferred a monetary benefit on Defendant, and

Defendant had knowledge of this benefit. The retail price for Thinx Underwear listed online is $24.00

or more.

       166.      By its wrongful acts and omissions described herein, including selling the Thinx

Underwear with chemicals and that were not organic, Defendant was unjustly enriched at the expense

of Plaintiffs and Class Members.

       167.       Plaintiffs and Class Members’ detriment and Defendant’s enrichment were related

to and flowed from the wrongful conduct alleged herein.

       168.    Defendant has profited from its unlawful, unfair, misleading, and deceptive practices

at the expense of Plaintiffs and Class Members under circumstances in which it would be inequitable

for Defendant to retain the profits, benefits, and other compensation obtained from its wrongful

conduct as described herein in connection with selling the Thinx Underwear.



                                                                                                    33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 35 of 89




       169.    Plaintiffs and Class Members have been damaged as a direct and proximate result of

Defendant’s unjust enrichment because they would not have purchased Thinx Underwear on the same

terms or for the same price had they known that the Thinx Underwear contained harmful chemicals

and were not organic.

       170.    Defendant either knew or should have known that payments rendered by Plaintiffs and

Class Members were given and received with the expectation that The Thinx Underwear were free of

chemicals, were organic, and capable of providing the benefits represented by Defendant in the

labeling, marketing, and advertising of Thinx Underwear. It is inequitable for Defendant to retain the

benefit of payments under these circumstances.

       171.    When required, Plaintiffs and Class Members are in privity with Defendant because

Defendant’s sale of Thinx Underwear was either direct or through authorized third-party retailers and

resellers. Purchase through authorized retailer and resellers is sufficient to create such privity because

such authorized third parties are Defendant’s agents for the purpose of the sale of Thinx Underwear.

       172.    As a direct and proximate result of Defendant’s wrongful conduct and unjust

enrichment, Plaintiffs and Class Members are entitled to restitution of, disgorgement of, and/or

imposition of a constructive trust upon all profits, benefits, and other compensation obtained by

Defendant for its inequitable and unlawful conduct.


                                  THIRD CLAIM FOR RELIEF
                                    Negligence- Negligent Design
              (Plaintiffs Individually and on Behalf of All Others Similarly Situated)

       173.    Plaintiffs bring this claim on behalf of themselves and Class Members and repeat and

re-allege all previous paragraphs, as if fully included herein.

       174.    At all relevant times, Defendant was responsible for designing, constructing, testing,

manufacturing, inspecting, distributing, labeling, marketing, advertising, and/or selling Thinx

Underwear to Plaintiffs and the Class. At all relevant times, it was reasonably foreseeable by

Defendant that the use of Thinx Underwear in its intended manner involved a substantial risk of injury

and was unreasonably dangerous to Plaintiffs and the Class as the ultimate users of Thinx.


                                                                                                      34
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 36 of 89




       175.    Defendant, as the designer, manufacturer, tester, distributor, marketer, advertiser,

and/or seller of Thinx Underwear, had a duty to design the Thinx Underwear with reasonable care.

       176.    Defendant failed to exercise reasonable care to eliminate avoidable dangers to the user,

including exposure to harmful chemicals such as PFAS and silver nanoparticles.

       177.    Reasonable alternative designs are available which would allow the Underwear to

perform the same function in a safer fashion.

       178.    At all relevant times, the risk of injury and the resultant harm that Thinx Underwear

posed to Plaintiffs and Class Members was foreseeable to Defendant, as the harmful condition of the

Thinx Underwear existed at the time of its design, construction, manufacture, inspection, distribution,

labeling, marketing, advertising, and/or sale, as described herein.

       179.    Defendant knew or through the exercise of reasonable care should have known of the

harmful conditions and dangers associated with using Thinx Underwear as described herein, and knew

that Plaintiffs and Class Members could not reasonably be aware of those risks. Defendants failed to

exercise reasonable care in providing Plaintiffs and the Class with adequate warnings.

       180.    As a direct and proximate result of Defendant’s failure to adequately warn consumers

that the use of Thinx Underwear, including its intended use, could cause and has caused injuries and

other damages, Plaintiffs and the Class have suffered damages, as described herein.

       181.    As Defendant’s conduct was grossly negligent, reckless, willful, wanton, intentional,

fraudulent, or the like, Plaintiffs and Class Members are entitled to an award of punitive damages

against Defendant.

                                 FOURTH CLAIM FOR RELIEF
                                   Negligence – Failure to Warn
              (Plaintiffs Individually and on Behalf of All Others Similarly Situated)

       182.       Plaintiffs bring this count on behalf of themselves and Class Members and repeat

and re-allege all previous paragraphs, as if fully included herein.

       183.    At all relevant times, Defendant was responsible for designing, constructing, testing,

manufacturing, inspecting, distributing, labeling, marketing, advertising, and/or selling Thinx



                                                                                                    35
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 37 of 89




Underwear to Plaintiffs and the Class. At all relevant times, it was reasonably foreseeable by

Defendant that the use of Thinx Underwear in its intended manner involved a substantial risk of injury

and was unreasonably dangerous to Plaintiffs and the Class as the ultimate users of Thinx.

       184.    At all relevant times, Defendant knew or had reason to know of the risk of injury and

the resultant harm that Thinx Underwear posed to Plaintiffs and Class Members, as the harmful

condition of the Thinx Underwear existed at the time of its design, construction, manufacture,

inspection, distribution, labeling, marketing, advertising, and/or sale, as described herein.

       185.    Defendant, as the designer, manufacturer, tester, distributor, marketer, advertiser,

and/or seller of Thinx Underwear, had a duty to warn Plaintiffs and the Class of all dangers associated

with the intended use of Thinx Underwear.

       186.    At minimum, the duty arose for Defendant to warn consumers that use of Thinx

Underwear could result in injury and become unreasonably dangerous.

       187.    Defendant was negligent and breached its duty of care by negligently failing to provide

adequate warnings to purchasers and users of Thinx Underwear, including Plaintiffs and the Class,

regarding the risks and potential dangers of Thinx Underwear.

       188.    Defendant was negligent and breached its duty of care by concealing the risks of and

failing to warn consumers that the Thinx Underwear contains materials and chemicals known to cause

adverse health effects in humans and in the environment.

       189.    Defendant knew, or through the exercise of reasonable care, should have known of the

harmful condition and dangers associated with using Thinx Underwear as described herein, and knew

that Plaintiffs and Class Members could not reasonably be aware of those risks. Defendants failed to

exercise reasonable care in providing Plaintiffs and the Class with adequate warnings.

       190.    As a direct and proximate result of Defendant’s failure to adequately warn consumers

that the use of Thinx Underwear, including its intended use, could cause and has caused injuries and

other damages, Plaintiffs and the Class have suffered damages, as described herein.




                                                                                                    36
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 38 of 89




       191.     As Defendant’s conduct was grossly negligent, reckless, willful, wanton, intentional,

fraudulent, or the like, Plaintiffs and Class Members are entitled to an award of punitive damages

against Defendant.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully requests that this Court:

           a.        Certify the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure;

           b.        Name Plaintiffs as Class Representatives and Plaintiffs’ attorneys as Class Counsel;

           c.        Award damages, including compensatory, exemplary, and statutory damages, to
                     Plaintiffs and the Class in an amount to be determined at trial;

           d.        Grant restitution to Plaintiffs and the Class and require Defendant to disgorge its
                     ill-gotten gains;

           e.        Permanently enjoin Defendant from engaging in the wrongful and unlawful
                     conduct alleged herein;

           f.        Award Plaintiffs and the Class their expenses and costs of suit, including reasonable
                     attorneys’ fees to the extent provided by law;

           g.        Award Plaintiffs and the Class pre-judgment and post-judgment interest at the
                     highest legal rate to the extent provided by law; and

           h.        Award such further relief as the Court deems appropriate.
                                      JURY TRIAL DEMANDED
     Plaintiffs demand a trial by jury on all claims so triable.




                                                                                                       37
       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 39 of 89




DATED: June 18, 2021.              By their attorneys,



                                    /s/ Adam M. Stewart
                                    Edward F. Haber (BBO# 215620)
                                    Adam M. Stewart (BBO# 661090)
                                    SHAPIRO HABER & URMY LLP
                                    Seaport East
                                    Two Seaport Lane
                                    Boston, MA 02210
                                    Telephone: (617) 439-3939
                                    Facsimile: (617) 439-0134
                                    ehaber@shulaw.com
                                    astewart@shulaw.com

                                    Attorneys for Plaintiffs and the Putative Class




                                                                                      38
Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 40 of 89




        EXHIBIT A
April 2019              Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 41 of 89




    Nanosilver in Peri d Pr ducts
     In recent years, the use of nanosilver as an antibacterial agent has greatly increased. Nanosilver is very small
     (microscopic) particles of silver. It is now commonly incorporated into athletic clothing to make it “antibac-
     terial” in an effort to reduce odor. It has also been incorporated into certain period care products including
     absorbent menstrual underwear, and some menstrual pads (generally those pads marketed as containing an
     “anion strip” or other “ion technology”). It should be noted that while nanosilver is the most commonly used
     antibacterial agent in these products, some manufacturers do not specifically disclose that they are using silver,
     instead merely claiming that their products are “antibacterial”. The purpose, according to manufacturers, is to
     provide antibacterial properties to these products with the aim of decreasing the growth of “harmful” and/or
     odor-producing bacteria. Unfortunately, there are several adverse human health and environmental risks and
     concerns associated with nanosilver use. There are also several specific reasons that nanosilver may be
     especially inappropriate to use around sensitive vaginal and vulvar tissue.




     Potential effects of nanosilver-containing period
     products on vaginal and vulvar tissue:
    The immediate proximity of underwear and menstrual pads to vulvar tissue and vulvar/vaginal mucous
    membranes implies the possibility of migration of the antimicrobial agent to these highly sensitive tissues.
    Unfortunately, the potential health impacts of the migration of nanosilver to vaginal tissue are largely
    understudied and not well understood. The vaginal irritation tests commonly conducted as part of the safety
    testing for period products may not reflect the potential harms or impacts of nanosilver exposure.



         1. Silver can have adverse impacts on beneficial vaginal bacteria.
         The impact of antimicrobials such as nanosilver and/or ionic silver on the vaginal microbiome has never
         been studied directly. A healthy vaginal microbiome contains a delicate balance of numerous and diverse
         beneficial bacteria. A disruption of the microbial balance, can lead to overgrowth of harmful bacteria
         resulting in bacterial vaginosis, increased risk of sexually transmitted diseases, increased risk of pregnancy
                                                        i
         complications and other similar conditions. One particular kind of bacteria, lactobacillus, is one of the
                                                                                            ii
         most important beneficial bacteria types in a healthy vagina for most women. There is some research
         available indicating that silver is an effective antimicrobial AGAINST lactobacilli, which is concerning.
         A recent study by the US Food and Drug Administration found that nanosilver was a very effective
                                                                 iii
         antibacterial that can kill two beneficial lactobacilli. The two lactobacilli, (Lactobacillus delbrueckii subsp.
         bulgaricus and Lactobacillus casei) can both be found in the vaginal microbiome. Another study of
         nanosilver-containing dental resin found that nanosilver was very effective at eliminating lactobacilli in the
                                                              iv
         mouth (associated with development of cavities). A third study looked at the impact of nanosilver on
         beneficial probiotic lactobacillus found in fermented milk products. This study also found that nanosilver
                                                                                 v


         had significant impacts on reducing beneficial probiotic lactobacilli in these products. To date there have
         been no studies published on the impact of nanosilver directly on the vaginal microbiome, but certainly
         this is research that is needed if silver antibacterials are to be used safely in vaginally adjacent products.



       www.womensvoices.org        l      114 W Pine St - PO Box 8743, Missoula, MT 59807       l      406.543.3747
                     Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 42 of 89

      2. Nanosilver can also be cytotoxic, particularly to vaginal epithelial cells.
      We identified one study that has been conducted examining the safety of nanosilver in vaginal
      applications. This study administered nanosilver vaginally in rabbits and examined the impacts on the
                                                                     vi
      vaginal tissue cells and the uptake of nanosilver into the body. The study found that the silver accumulated
      in vaginal tissues causing adverse ultrastructural changes to the vaginal mucosa, and promoted
      reactions toxic to vaginal cells. The researchers also found that vaginal administration of nanosilver led
      to migration of silver particles into the bloodstream, which could lead to systemic distribution around
      the body. Further research on the potential impacts of these outcomes is needed.


      3. Migration of nanosilver from period products into vaginal tissue and mucosa has
         never been studied.

       Despite the significant recent increase in use of nanosilver as an antibacterial additive to menstrual
       products, there is no research available measuring the potential migration or absorption of nanosilver
       into vaginal tissue from product use. In response to concerns for the potential hazards of nanosilver
       migration from menstrual products, the FDA, with the support of the Office of Women’s Health, is now
                                      vii
       pursuing research in this area. The study will, for the first time, examine the penetration and absorption
       of nanosilver into vaginal tissue and the toxic potential to the tissue and the vaginal microbiome from
       the use of menstrual products. Until this research is completed, manufacturers of nanosilver-embedded
       menstrual products are posing unknown risks to their customers.


       4. Silver-treated athletic clothing has been implicated in several cases of thermal
          burns when worn during an MRI treatment.

      MRI (magnetic resonance imaging) is a technique used for diagnosing and monitoring patients for a
      variety of diseases and conditions. As the technology involves high-powered magnets, patients are
      asked to remove anything metal from their bodies or clothing. There have been a few cases where
      patients have worn athletic clothing treated with silver, which resulted in a thermal burn to their skin as
                                                                            viii, ix, x
      the metal in their clothing heated excessively during the procedure. It is likely the patients, despite
      being warned about not wearing metal, might not have realized that silver was embedded in their
      clothing. Silver-containing menstrual underwear may pose a risk of vulvar burns to patients getting MRIs.


What companies are saying about their antibacterial period
products:
“It’s not nanosilver, it’s ionic silver”
The difference between these two terms is not entirely clear. The purpose of adding silver (in whatever form) to
a fabric is to release silver ions which effectively kill bacteria. Nanosilver is a form of very small-sized silver which
easily releases silver ions, is not very expensive, and thus is commonly used. Any other form of silver, in order to
be an effective antibacterial agent, will also release silver ions, thus posing risks of exposure.


“We use non-migratory silver embedded in the fabric which cannot migrate to
vaginal tissue”
The migration of nanosilver has been a concern of environmental organizations for over a decade. The concern is
that nanosilver particles are released from clothing into our environment (particularly in our waterways) where



www.womensvoices.org         l       114 W Pine St - PO Box 8743, Missoula, MT 59807         l       406.543.3747           2
                        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 43 of 89

    they are continuing to indiscriminately kill bacteria wherever they end up. This is of particular concern if they
    impact the beneficial bacteria that fish and other marine life rely on for survival. Several studies have been
    conducted to measure the release of nanosilver particles from athletic clothing – both from simulated wearing
                                                       xi, xii, xiii
    of the clothing, and from laundering the clothing.               In every study thus far published, nanosilver has been
    documented to migrate from the clothing. We have not identified any published studies demonstrating the
    success of non-migratory silver additives. And certainly, the period products themselves are not indestructible.
    Use and laundering of these products leads to release of lint (small flecks of fabric, which will contain silver if it
    is embedded within.) This silver-containing lint, is released to the environment as well posing risks.


    “The silver we use is non-bioavailable, and will not be taken up by human or
    animal tissue.”
    Some silver additives claim to be non-bioavailable as any ions are released are quickly transformed to more
    stable silver sulfide compounds, thought to be non-toxic. Unfortunately, the stability of silver sulfide under
    certain environmental conditions is being questioned in recent research,xivand there is new concern for the
                                                                             xv
    toxic effects to plants able to uptake silver sulfide through their roots. The absorption and uptake of this type
    of silver from period products has never been studied. Whether it is truly non-bioavailable to humans has not
    been demonstrated. In any case, it still may pose an environmental impact down the line.


    “Antibacterial fabric in our products will eliminate odor and protect your health.”
    The effectiveness of silver-containing clothing to eliminate odor is highly debated. Yes, the silver kills bacteria,
    but online reviews do not indicate that gym clothes no longer need to be washed frequently. There is even
    less evidence that period products actually emit noticeable odors, or that silver containing ones emit less.
    There is no research indicating that period products such as menstrual underwear or pads are likely to transmit
    harmful bacteria to your body. (There is the potential for toxic shock syndrome related bacteria to be
    transmitted by tampon use. Toxic shock syndrome has never been documented to be caused by pads or
    underwear.) Thus, eliminating bacteria on a pad or underwear is a solution to a problem that does not exist,
    and one that comes with unnecessary risks. Instead of eliminating bacteria, we should be promoting and
    protecting the beneficial bacteria that are crucial to a healthy vagina.




    Conclusion: Nanosilver in period products poses
    risks to our health and the environment and is simply
    an unnecessary addition.
    Nanosilver is a current trend – which sounds “natural” and is marketed as being harmless while having benefits.
    Unfortunately, the research on the safety of nanosilver, particularly on exposure to vulvar and vaginal tissue is
    scant. Researchers who have conducted preliminary research on nanosilver are concerned about the impacts.
    Users of these products should not be accepting the risks of this unproven technology. Fortunately, menstrual
    underwear and pads can be equally effective and useful without an antibacterial layer. (Remember: the vast
    majority of regular women’s underwear and menstrual pads have no antibacterial properties – and they work too.)



        References are available online at:
        https://www.womensvoices.org/nanosilver-in-period-care-products




3   www.womensvoices.org         l       114 W Pine St - PO Box 8743, Missoula, MT 59807       l       406.543.3747
Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 44 of 89




             EXHIBIT B
                       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 45 of 89




                                                             Control Union Certifications B.V.
                                                       Meeuwenlaan 4-6, 8011 BZ, Zwolle, Netherlands
                                                                     +31 38 426 0100
                                                                 www.controlunion.com




                                   CERTIFICATE OF COMPLIANCE
                                                                                  (Scope Certificate)


                                                        Certificate No: CU810136GOTS-2019-00018500
                                                                    Registration No: 810136



                                                                       Control Union Certifications declares that


                                                          Ocean Lanka (Pvt) Limited
                                                   Block B, Biyagama Export Processing Zone, Walgama,
                                                                        Malwana
                                                                        Sri Lanka


                                                               has been inspected and assessed in accordance with the

                                                                     Global Organic Textile (GOTS) 5.0


                               and that products of the categories as mentioned below (and further specified in the annex) comply with this standard:

                                                                                 Fabrics, Yarns


          Processing steps / activities carried out under responsibility of the above-mentioned company (by the operations as detailed in the annex) for certified products

                                        Dyeing, Printing, Exporting, Yarn dyeing, Knitting, Trading, Importing


                                                                             This certificate is valid until:
                                                                                   2020-07-12
                                                                             This certificate is valid from:
                                                                                   2019-07-13


Place and date of issue:                                                      Stamp of the issuing body                                     Standard's Logo




2019-09-27, Zwolle
Name of authorised person:


On behalf of the Managing Director
Udaya Kumari Herath | Certifier




This certificate cannot be used as a transaction certificate. The issueing body can withdraw this certificate before it expires if the declared compliance
is no longer guaranteed. Accredited by: Dutch Accreditation Council (RVA), Accreditation No: C 412

                                                                          Control Union Certifications B.V.
                                                                          Control Union Company Name
                                                                          POST • Meeuwenlaan 4-6 • 8011 BZ • Zwolle • Netherlands
                                                                          T • +31 38 426 0100 • F • +31 38 426 0100 • certification@controlunion.com •
This electronically issued document is the valid original version.        www.controlunion.com
                       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 46 of 89




                                                             Control Union Certifications B.V.
                                                       Meeuwenlaan 4-6, 8011 BZ, Zwolle, Netherlands
                                                                     +31 38 426 0100
                                                                 www.controlunion.com


Annex to certificate no.: CU810136GOTS-2019-00018500
Ocean Lanka (Pvt) Limited
Global Organic Textile (GOTS)

In specific the certificate covers the following products:


Name of product                                                      Label grade                 Processing unit(s)

Dyed yarns - 100% Organic Cotton                                     Organic                     Ocean Lanka (Pvt) Limited

Knitted dyed fabric - 90% Organic Cotton + 10% Elastane              Made With Organic           Ocean Lanka (Pvt) Limited

Knitted dyed fabrics - 100% Organic Cotton                           Organic                     Ocean Lanka (Pvt) Limited

Knitted dyed fabrics - 95% Organic Cotton + 5% Elastane              Organic                     Ocean Lanka (Pvt) Limited

Knitted dyed fabrics - 96% Organic Cotton + 4% Elastane              Organic                     Ocean Lanka (Pvt) Limited

Knitted dyed fabrics - 97% Organic Cotton + 3% Elastane              Organic                     Ocean Lanka (Pvt) Limited

Knitted printed fabrics - 95% Organic Cotton + 5% Elastane           Organic                     Ocean Lanka (Pvt) Limited

Knitted printed fabrics -100% Organic Cotton                         Organic                     Ocean Lanka (Pvt) Limited

Knitted yarn dyed fabrics - 96% Organic Cotton + 4% Elastane         Organic                     Ocean Lanka (Pvt) Limited

Yarn dyed knitted fabrics - 100% Organic Cotton                      Organic                     Ocean Lanka (Pvt) Limited

Yarn dyed knitted fabrics - 95% Organic Cotton + 5% Elastane         Organic                     Ocean Lanka (Pvt) Limited



Place and date of issue:                                             Stamp of the issuing body                    Standard's logo




2019-09-27, Zwolle
Name of authorised person:


On behalf of the Managing Director
Udaya Kumari Herath | Certifier




This electronically issued document is the valid original version.                                      Certificate of Compliance, Page   2 / 3
                       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 47 of 89




                                                             Control Union Certifications B.V.
                                                       Meeuwenlaan 4-6, 8011 BZ, Zwolle, Netherlands
                                                                     +31 38 426 0100
                                                                 www.controlunion.com


Annex to certificate no.: CU810136GOTS-2019-00018500
Ocean Lanka (Pvt) Limited
Global Organic Textile (GOTS)

Under the scope of this certificate the following facilities / subcontractors have been inspected and assessed. The listed
processing steps/activities comply with the corresponding criteria of the Global Organic Textile (GOTS) for the certified
products:


Name of unit                                                   Address                                              Processes
Ocean Lanka (Pvt) Limited                                      Block B, Biyagama Export Processing Zone, Walgama,   Dyeing
                                                               Malwana
                                                                                                                    Printing
                                                               Sri Lanka
                                                                                                                    Exporting
                                                                                                                    Yarn dyeing
                                                                                                                    Knitting
                                                                                                                    Trading
                                                                                                                    Importing



Place and date of issue:                                                  Stamp of the issuing body                             Standard's logo




2019-09-27, Zwolle
Name of authorised person:


On behalf of the Managing Director
Udaya Kumari Herath | Certifier




This electronically issued document is the valid original version.                                                  Certificate of Compliance, Page   3 / 3
Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 48 of 89




             EXHIBIT C
Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 49 of 89




  GLOBAL ORGANIC TEXTILE
     STANDARD (GOTS)

                 VERSION 6.0
                 01 MARCH 2020
         (EFFECTIVE DATE: 01 MARCH 2021)




               Global Standard gemeinnützige GmbH
            Rotebühlstr. 102 · 70178 Stuttgart · Germany

                      www.global-standard.org
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 50 of 89




TABLE OF CONTENTS

TABLE OF CONTENTS _____________________________________________________________ 2
1   PRINCIPLES _________________________________________________________________ 3
    1.1      AIM OF THE STANDARD _________________________________________________ 3
    1.2      SCOPE AND STRUCTURE ________________________________________________ 3
    1.3      SCOPE CERTIFICATE ___________________________________________________ 3
    1.4      LABEL GRADES AND LABELLING __________________________________________ 3
    1.5      REFERENCE DOCUMENTS _______________________________________________ 4
2   CRITERIA ____________________________________________________________________ 5
    2.1      REQUIREMENTS FOR ORGANIC FIBRE PRODUCTION ________________________ 5
    2.2      REQUIREMENTS FOR FIBRE MATERIAL COMPOSITION ______________________ 5
    2.3  GENERAL REQUIREMENTS FOR CHEMICAL INPUTS IN ALL PROCESSING
    STAGES _____________________________________________________________________ 5
    2.4      SPECIFIC REQUIREMENTS AND TEST PARAMETERS _______________________ 10
3   SOCIAL CRITERIA ____________________________________________________________ 21
    3.1      SCOPE _______________________________________________________________ 21
    3.2      EMPLOYMENT IS FREELY CHOSEN ______________________________________ 22
    3.3      FREEDOM OF ASSOCIATION AND COLLECTIVE BARGAINING ________________ 22
    3.4      CHILD LABOUR SHALL NOT BE USED _____________________________________ 22
    3.5      NO DISCRIMINATION IS PRACTISED ______________________________________ 23
    3.6      OCCUPATIONAL HEALTH AND SAFETY (OHS) ______________________________ 23
    3.7      NO HARASSMENT AND VIOLENCE _______________________________________ 24
    3.8      REMUNERATION AND ASSESSMENT OF LIVING WAGE GAP _________________ 24
    3.9      WORKING TIME _______________________________________________________ 25
    3.10     NO PRECARIOUS EMPLOYMENT IS PROVIDED _____________________________ 25
    3.11     MIGRANT WORKERS ___________________________________________________ 25
    3.12     SOCIAL COMPLIANCE MANAGEMENT _____________________________________ 26
4   QUALITY ASSURANCE SYSTEM ________________________________________________ 26
    4.1      AUDITING OF PROCESSING, MANUFACTURING AND TRADING STAGES _______ 26
    4.2      TESTING OF TECHNICAL QUALITY PARAMETERS AND RESIDUES ____________ 27
5   ETHICAL BUSINESS BEHAVIOUR _______________________________________________ 27
6   ANNEX _____________________________________________________________________ 28
    6.1      SPECIFIC REQUIREMENTS FOR TEXTILE PERSONAL CARE PRODUCTS _______ 28
    6.2      SPECIFIC REQUIREMENTS FOR FOOD CONTACT TEXTILES _________________ 29
7   DEFINITIONS ________________________________________________________________ 30
8   LIST OF ABBREVIATIONS _____________________________________________________ 31




                          GOTS Version 6.0 · March 2020 · Page 2/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 51 of 89




1       PRINCIPLES
1.1     AIM OF THE STANDARD
The aim of this Standard is to define requirements to ensure organic status of textiles, from harvesting
of the raw materials, through environmentally and socially responsible manufacturing up to labelling in
order to provide a credible assurance to the end consumer.

1.2     SCOPE AND STRUCTURE
This Standard covers the processing, manufacturing, packaging, labelling, trading and distribution of all
textiles made from at least 70% certified organic natural fibres. The final products may include, but are
not limited to fibre products, yarns, fabrics, garments, fashion textile accessories (carried or worn), textile
toys, home textiles, mattresses and bedding products as well as textile personal care products.
The Standard focuses on compulsory criteria only except where an exception from this rule is expressly
stated. Some of the criteria are compliance requirements for the entire facility where GOTS products
are processed (2.4.10. Environmental management, 2.4.11. Wastewater treatment, 3. Minimum social
criteria, 4.1. Auditing of processing, manufacturing and trading stages and 5. Ethical Business
Behaviour), whereas the others are criteria relevant for the specific products subject to certification (all
other criteria of Section 2 and Section 4.2. of this Standard). GOTS criteria or the local legal
requirements, whichever are higher, shall be followed.
As it is to date technically nearly impossible to produce any textiles in an industrial way without the use
of chemical inputs, the approach is to define criteria for low impact and low residual natural and synthetic
chemical inputs (such as dyestuffs, auxiliaries and finishes) accepted for textiles produced and labelled
according to this Standard.
The Standard sets requirements on working and social conditions that are equivalent to those of leading
social sustainability standards.
As the Standard is also applied and monitored for entities in countries with developed and effectively
applied social and labour legislation and collective agreements between employers and trade unions
that conform with the universal standards of the International Labour Organisation (ILO), exceptions to
monitoring, verification and audit requirements may be made. Conditions for making exceptions are
defined in the Implementation Manual of this Standard.

1.3     SCOPE CERTIFICATE
Processors, manufacturers, traders and retailers that have demonstrated their ability to comply with the
relevant GOTS criteria in the corresponding certification procedure to an Approved Certifier receive a
GOTS Scope Certificate issued in accordance with the 'Policy and Template for issuing Scope
Certificates (SCs)'. Accordingly, they are considered Certified Entities. Scope Certificates list the
products/product categories that the Certified Entities can offer in compliance with the Standard as well
as the processing, manufacturing and trading activities that are qualified under the scope of certification.
Subcontractors and their relevant processing and manufacturing steps become listed on the Scope
Certificate of the Certified Entity assigning the certification.

1.4     LABEL GRADES AND LABELLING
The Standard provides for a subdivision into two label-grades. The only differentiation for subdivision is
the minimum percentage of 'organic' / 'organic - in conversion' material in the certified product. Labelling
of products as 'in conversion' is only possible, if the Standard, on which the certification of the fibre
production is based, permits such labelling for the fibre in question.
Only textile goods (finished or intermediate) produced in compliance with this Standard by a Certified
Entity and certified by an Approved Certifier (= GOTS Goods) may be sold, labelled or represented as:




                               GOTS Version 6.0 · March 2020 · Page 3/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 52 of 89




   (a) "organic" or "organic - in conversion"

                 or
   (b) "made with (x %) organic materials" or "made with (x %) organic - in conversion
       materials"

      and the GOTS logo (or the immediate reference “Global Organic Textile Standard” or the short
      form “GOTS”).
Labelling shall be completed by a reference to the Approved Certifier who has certified the GOTS Goods
(e.g. certifier's name and/or logo) and the license number of the Certified Entity (as provided by the
Approved Certifier).
In all cases the GOTS labelling can only be applied to the product/packaging by a Certified Entity and
shall have been approved by the Certified Entity's Approved Certifier in advance of its application.
Labelling of GOTS Goods sold in retail is mandatory.
Application of GOTS labelling shall be in compliance with the ‘Licensing and Labelling Guide’.

1.5      REFERENCE DOCUMENTS
Beside this Standard the Global Standard gGmbH has released the following official reference
documents that provide for binding provisions and requirements for Approved Certifiers and users of
the GOTS:

1.5.1 Manual for the Implementation of the Global Organic Textile Standard:
         provides interpretations and clarifications for specific criteria of GOTS. Its purpose is to prevent
         any inconsistent, inappropriate or incorrect interpretation of the Standard. It further contains
         requirements and detailed specifications for the application of the GOTS and the implementation
         of the related quality assurance system for certifiers.

1.5.2 Licensing and Labelling Guide:
         specifies the licensing conditions for companies participating in the GOTS certification system
         and defines the corresponding license fees. It further sets the requirements for the use of the
         GOTS registered trademarks.

1.5.3 Labelling Release for GOTS Goods:
         provides a release form for labelling of GOTS Goods

1.5.4 Labelling Release for GOTS Additives:
         provides a release form for labelling of GOTS Additives

1.5.5 Policy and Template for issuing Scope Certificates (SCs):
         provides detailed instructions with regard to policies, layout, format and text for issuing Scope
         Certificates.

1.5.6 Policy and Template for issuing Transaction Certificates (TCs):
         provides detailed instructions with regard to policies, layout, format and text for issuing
         Transaction Certificates

1.5.7 Policy and Template for issuing Letters of Approval:
         provides detailed instructions with regard to policies, layout, format and text for issuing Letters
         of Approval for colourants and textile auxiliaries which are approved as inputs for application in
         the processing of GOTS certified textile products




                               GOTS Version 6.0 · March 2020 · Page 4/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 53 of 89




1.5.8 Approval Procedure and Requirements for Certification Bodies:
        specifies the approval and monitoring procedures and sets out the related requirements for
        Certification Bodies to implement the GOTS certification and quality assurance system

1.5.9 Policy for Change or Migration of Certifier:
        specifies the steps to be undertaken by Approved Certifier and Certified Entity in case of change
        or migration of certifier.


2       CRITERIA
2.1     REQUIREMENTS FOR ORGANIC FIBRE PRODUCTION
Approved are natural fibres that are certified 'organic' or 'organic - in conversion' according to any
standard approved in the IFOAM Family of Standards for the relevant scope of production (crop or
animal production), such as Regulation (EC) 834/2007, USDA National Organic Program (NOP),
APEDA’s National Programme for Organic Production (NPOP), China Organic Standard GB/ T19630.
The certification body shall have a valid and recognised accreditation for the standard it certifies against.
Recognised accreditations are ISO 17065 accreditation, NOP accreditation and IFOAM accreditation.
Certifying of products as 'organic - in conversion' is only possible, if the standard on which the
certification of the fibre production is based, permits such a certification for the fibre in question.
Conversion status of fibres shall be stated as specified in Section 1.4. of this Standard.

2.2     REQUIREMENTS FOR FIBRE MATERIAL COMPOSITION
2.2.1 Products sold, labelled or represented as "organic" or "organic-in conversion”
No less than 95% (≥95%) of the fibre content of the products - excluding accessories - shall be of
certified organic origin or from 'in conversion' period (identified and labelled as specified in Sections
1.4 and 2.1 of this Standard). Up to 5% (≤5%) of the fibre content of the products may be made of
non-organic fibres that are listed under 'additional fibre materials' in Section 2.4.9. The percentage
figures refer to the weight of the fibre content of the products at normal conditions. No fibres shall be
used which originate from production projects with regard to which there is evidence of a persistent
pattern of gross violations of the ILO core labour norms (as far as these are relevant for agriculture)
and/or of animal welfare principles (including Mulesing) or irrefutable evidence of a persistent pattern
of land grabbing methods.

2.2.2 Products sold, labelled or represented as "made with x % organic materials" or
      "made with x % organic-in conversion materials"
No less than 70% (≥70%) of the fibre content of the products - excluding accessories - shall be of
certified organic origin or from 'in conversion' period (identified and labelled as specified in Sections 1.4
and 2.1 of this Standard). Up to 30% (≤30%) of the fibre content of the products may be made of non-
organic fibres that are listed under 'additional fibre materials' in Section 2.4.9. The percentage figures
refer to the weight of the fibre content of the products at normal conditions. No fibres shall be used which
originate from production projects with regard to which there is evidence of a persistent pattern of gross
violations of the ILO core labour norms (as far as these are relevant for agriculture) and/or of animal
welfare principles (including Mulesing) or irrefutable evidence of a persistent pattern of land grabbing
methods.

2.3 GENERAL REQUIREMENTS FOR CHEMICAL INPUTS IN ALL
PROCESSING STAGES
2.3.1 Prohibited and restricted inputs
The following table lists chemical inputs that may (potentially) be used in conventional textile processing
but that are explicitly banned or restricted for environmental and/or toxicological reasons in all



                              GOTS Version 6.0 · March 2020 · Page 5/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 54 of 89




processing stages of GOTS Goods. It is not to be seen as a comprehensive and inclusive list of all
chemical inputs that are prohibited or restricted under GOTS. Prohibition or restriction of substance
groups or individual substances that are not explicitly listed in this Section may further result from
Section 2.3.2 ‘Requirements related to hazards and toxicity’ or from other criteria of this Standard.
Substance group                    Criteria
Aromatic and/or halogenated         Prohibited
solvents
Flame retardants                    Prohibited are
                                    - Chlorinated flame retardants
                                    - Brominated flame retardants
                                    - Phosphate based flame retardants, listed in Manual
                                    - Flame retardants containing Antimony or Antimony Trioxide
                                    - Disodium octaborate

Chlorinated benzenes and            Prohibited
toluenes
Chlorophenols (including their      Prohibited (such as mono, di, tri, tetra and penta- chlorophenols)
salts and esters)
Complexing agents and           Prohibited are:
surfactants                     • all APs and APEOs (i.e. NP, OP, NPEO, OPEO, APEOs
                                    terminated with functional groups, APEO-polymers)
                                • EDTA, DTPA, NTA
                                • LAS, α-MES
Endocrine disruptors            Prohibited
Formaldehyde and other short- Prohibited are inputs that contain or generate formaldehyde or
chain aldehydes                 other short-chain aldehydes (like glyoxal) during designated
                                application
Glycol Derivatives              Prohibited are the glycol derivatives listed in the Manual
Genetically modified            Prohibited are all inputs that:
organisms (GMO)                 • contain GMO
                                • contain enzymes derived from GMO
                                • are made from GMO raw materials (e.g. starch, surfactants or
                                    oils from GM plants)
                                • GMO based traceability markers
Heavy metals                    Prohibited, inputs shall be ‘heavy metal free’. Impurities shall not
                                exceed the limit values as defined in annex B.
                                Exceptions valid for dyes and pigments are set in Sections 2.4.6.
                                and 2.4.7.
Inputs (e.g. azo dyes and       Prohibited
pigments) releasing
carcinogenic arylamine
compounds (MAK III, category
1,2,3,4)
Inputs containing functional    Prohibited
nanoparticles (= particles with
a size < 100 nm)
Inputs with halogen containing Prohibited are inputs that contain > 1% permanent AOX.
compounds                       Exceptions valid for pigments are set in Section 2.4.7.
Organotin compounds             Prohibited (such as DBT, DMT, DOT, DPhT, DPT, MBT, MMT,
                                MOT, MPhT, TBT, TCyHT, TeBT, TeET, TMT, TOT, TPhT, TPT)
Plasticizers                    Prohibited are:
                                PAH, phthalates and esters of phthalic acid, Bisphenol A and all
                                other plasticizers with endocrine disrupting potential



                            GOTS Version 6.0 · March 2020 · Page 6/33
       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 55 of 89




Substance group                     Criteria
Per-    and    Polyfluorinated       Prohibited. (such as PFCA (incl. PFOA), PFSA (incl. PFOS)
compounds (PFC)                      FTOH, PFNA, PFHpA, PFDA)
Quaternary ammonium                  Prohibited                                                       are:
compounds                            DTDMAC, DSDMAC and DHTDMAC
Chlorinated Paraffins
Short-chain chlorinated              Prohibited
paraffins (SCCPs, C10-13)
Medium-chain chlorinated             Prohibited
paraffins (MCCPs, C14-17)
Cyclic Siloxanes (D4, D5, D6)        Prohibited are inputs that shall lead to ≥ 1000 ppm of cyclic
                                     siloxanes in processed GOTS Goods.
Substances and preparations          Prohibited
that are prohibited for
application in textiles with a
recognised internationally or a
nationally valid legal character
Substances and preparations          The same restrictions apply, provided the substances and
having restrictions in usage         preparations are not already prohibited or have stricter restrictions
for application in textiles with     criteria according to this Standard. Substances and preparations
a recognised internationally or      listed in regulation EC 552/2009 (amending regulation EC
nationally legal character           1907/2006 (REACH), annex XVII), and the ‘candidate list of
                                     substances of very high concern for authorisation’ of the
                                     European Chemicals Agency (ECHA) are prohibited.
Microplastics                        Prohibited are:
                                     Intentionally added synthetic microplastics.
In-can preservatives in              Prohibited are:
chemical inputs                      In-can preservatives which do not meet the requirements of
                                     Sections 2.3.1 and 2.3.2

                                     Except, allowed are:
                                     Biocidal active substance(s) that comply with European biocidal
                                     products regulation (BPR 528/2012) and listed on the Union list of
                                     BPR for product type PT06 (preservatives for products during
                                     storage):
                                     https://echa.europa.eu/en/information-on-chemicals/biocidal-
                                     active-substances


2.3.2 Requirements related to hazards and toxicity

Substance group               Criteria
Inputs which are classified   Prohibited are:
with specific hazard
                              - substances which are classified with any of the following hazard
statements (risk phrases)
related to health hazards          statements, if applied as direct input
                              - preparations which are classified with any of the following hazard
                                statements
                              - preparations which contain at least one substance which is
                                classified with any of the following hazard statements
                                        in accordance with the codification system of the Global
                                        Harmonized System (GHS) as published by the United
                                        Nations, annex 3:
                                        H300 Fatal if swallowed


                           GOTS Version 6.0 · March 2020 · Page 7/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 56 of 89




                                            H310 Fatal in contact with skin
                                            H330 Fatal if inhaled
                                            H340 May cause genetic defects
                                            H341 Suspected of causing genetic defects
                                            H350 May cause cancer
                                            H351 Suspected of causing cancer
                                            H360 May damage fertility or the unborn child
                                            H361 Suspected of damaging fertility or the unborn child
                                            H370 Causes damage to organs
                                            H371 May cause damage to organs
                                            H372 Causes damage to organs through prolonged or
                                            repeated exposure
                                    For inputs assessed on basis of GHS, where the implementation
                                    system does not provide for the codified H-statements, the
                                    corresponding hazard classes and categories of GHS, annex 3 apply.
                                    For inputs assessed according to the 'risk phrase' classification
                                    (Directive 67/548EEC amended and appealed by Regulation EC
                                    1272/2008) the equivalent risk phrases apply.
Inputs which are classified         Prohibited are:
with specific hazard                - substances which are classified with any of the following
statements / risk phrases             hazard statements / risk phrases, if applied as direct input
related to environmental
hazards                             - preparations which are classified with any of the following hazard
                                      statements / risk phrases
                               a) in accordance with the codification system of the
                                   Global Harmonized System (GHS) as published by the United
                                   Nations, annex 3:
                                    H400: Very toxic to aquatic life
                                    H410: Very toxic to aquatic life with long lasting effects
                                    H411: Toxic to aquatic life with long lasting effects
                                    H420: Harms public health and the environment by destroying
                                          ozone in the upper atmosphere
                                   H433: Harmful to terrestrial vertebrates
Inputs which are bio-        Prohibited are substances, if applied as direct input, and
accumulative and not rapidly preparations classified with H413: 'May cause long-lasting
degradable                   effects to aquatic life' (respective R53) that are both, ‘bio-
                             accumulative’1) and not rapidly degradable2), 3)
1) All substances or preparations are considered as (potentially) bio-accumulative, if BCF (= bio-concentration
   factor) ≥ 500 or, if absent, log Kow (= logarithm of the n-octanol-water partition coefficient) ≥ 4
2) Testing requirement: >70% OECD 301A [28d] or equivalent testing method according to footnote 4 of the table
   below, except test methods related to eliminability (OECD 302). In those cases where only BOD and COD data
   are available the input is considered 'rapidly degradable' when the ratio of BOD5/COD is ≥ 0,5.
3) This criterion is not applicable to preparations whose very low solubility in water prevents their bioaccumulation
   (e.g. pigment preparations)




                                GOTS Version 6.0 · March 2020 · Page 8/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 57 of 89




       All preparations applied shall further comply with the following requirements:

Parameter                                                     Criteria
Oral Toxicity 1)                                              LD50 > 2000 mg/kg 2)
Aquatic Toxicity 3)                                           LC50, EC50, IC50 > 1 mg/l
Relation of biodegradability / eliminability 4) to            Only allowed, if:
aquatic toxicity 3)                                           < 70% and > 100 mg/l
                                                              > 70% and > 10 mg/l
                                                              > 95% and > 1 mg/l

1) Performing new animal tests to determine unknown LD50 values in the course of the GOTS assessment
    procedure for inputs (refer to Section 2.3.3) is prohibited. Instead, alternative methods (e.g. Acute Toxicity
    Estimates (ATE); conclusions on analogy from similar products; validated structure-activity relationships;
    calculation from available data of substances contained; expert judgment; in vitro tests) shall be used to
    determine unknown values.
2) Substances and preparations, such as alkalis and acids that fail to meet this requirement because of their pH
    value only, are exempt from this requirement.
3) Performing new fish and daphnia tests to determine unknown LC 50 / EC50 values in the course of the GOTS
    assessment procedure for inputs is prohibited. Instead, alternative methods such as Acute Toxicity Estimates
    (ATE); validated structure-activity relationships; conclusion on analogy from similar products; calculation from
    available data of substances contained; fish egg test (embryo toxicity test (FET)); in vitro test; IC50 algae; OECD
    201 [72hr] shall be used to determine unknown values.
4) Accepted test methods: OECD 301A, OECD 301E, ISO 7827, OECD 302A, ISO 9887, OECD 302B, ISO 9888
    or OECD 303A; alternatively, to meet the 70% level a preparation tested with one of the methods OECD 303A
    or ISO 11733 a percentage degradation of at least 80% shall be shown - or if tested with one of the methods
    OECD 301B, ISO 9439, OECD 301C, OECD 302C, OECD 301D, ISO 10707, OECD 301F, ISO 9408, ISO
    10708 or ISO 14593, a percentage degradation of at least 60% shall be shown. To meet the 95% level, if tested
    with any of the mentioned methods, a percentage degradation of 95% shall be shown. Testing duration with
    each method is 28 days.


2.3.3 Assessment of chemical inputs
All chemical inputs intended to be used to process GOTS Goods are subject to approval by a GOTS
Approved Certifier prior to their usage. Preparations shall have been evaluated and their trade names
registered on approved lists prior to their usage by a GOTS Approved Certifier who is authorised by the
Global Standard gGmbH for the specific accreditation scope: “Approval of textile auxiliary agents
(chemical inputs) on positive lists” (Scope 4).
Approval shall be applied by the applicable chemical producer or supplier of the preparations who
receive conformity documents (Letters of Approval) issued by the authorised certifiers and containing
the trade names of applied preparations that have been found to be compliant with the criteria of this
Standard.
For all chemical inputs (substances and preparations), a Material Safety Data Sheet (SDS), prepared
according to an applicable recognised norm or directive shall be available. The Approved Certifiers are
requested, where appropriate and felt necessary, to include further sources of information (such as
additional toxicological and environmental data on specific components of the auxiliary agents, test
reports, independent lab analysis and traceability checks of ingredients, no intentional use declarations,
sources of data for hazard & toxicity, etc.) in the assessment.
Certified Entities shall have copies of valid Letters of Approval on hand listing all preparations they are
using in processing and manufacturing GOTS Goods as verification proof that all colourants and textile
auxiliaries used for GOTS Goods are actually approved.

2.3.4 Product Stewardship of chemical inputs
Chemical formulators shall implement appropriate and effective product stewardship practices.
Adequate systems for product testing and quality assurance shall be in place.




                                 GOTS Version 6.0 · March 2020 · Page 9/33
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 58 of 89




2.3.5 Environment, Health and Safety for Chemical Suppliers
Chemical formulators shall undergo environmental management system and safety audit of their
premises. On-site inspection shall be performed for the first year and every 3rd year of granted Letter of
Approval or Standard Revision, whichever is earlier.
Following GOTS criteria shall be included in the audit of a chemical supplier:
      •   Section 2.4.10
      •   Section 2.4.11, (see Manual for COD requirements).
      •   Section 3.6
Above criteria is applicable to whole facility for the whole year.
At all stages through the chemical manufacturing and distribution, adequate measures for Separation
and Identification shall be established. It shall be ensured that GOTS Approved inputs and other
chemicals are not commingled and GOTS Approved inputs are not contaminated by contact with
prohibited substances.


2.4       SPECIFIC REQUIREMENTS AND TEST PARAMETERS
2.4.1 Separation and Identification
All stages through the supply chain shall be established so as to ensure that organic and conventional
fibres are not commingled and that organic fibres and GOTS Goods are not contaminated by contact
with prohibited substances.
All organic raw materials and GOTS goods shall be clearly labelled and identified as such at all stages
of the supply chain.

2.4.2 Spinning
Allowed are additives which meet the basic requirements as set in Sections 2.3.1. and 2.3.2. only. Any
paraffin products used shall be fully refined with a limited value for residual oil of 0.5%. Machine oils that
may come in contact with GOTS goods shall be heavy metal-free.
Synthetic fibres, which are to be dissolved at a later processing stage, are not allowed to be used.

2.4.3 Sizing and weaving / knitting
Allowed sizing agents include starch, starch derivatives, other natural substances and CMC
(carboxymethylcellulose).
Synthetic sizes which meet the basic requirements as set in Sections 2.3.1. and 2.3.2. may be used for
no more than 25% of the total sizing in combination with natural substances only, calculated for the
chemical without water. In case such synthetic sizes are recycled/recovered in the wastewater from
desizing process with a ratio >80% they may be used without limitation in the total sizing but shall still
meet the requirements as set in Sections 2.3.1 and 2.3.2.
Machine oils that may come in contact with GOTS goods shall be heavy metal-free. Other inputs shall
be derived from natural materials only.

2.4.4 Non-woven manufacture
Allowed non-woven manufacturing processing includes only mechanical compaction, webbing and
entangling such as hydro entanglement.

2.4.5 Pre-treatment and other wet processing stages
Treatment / process              Criteria
Ammonia treatment                Prohibited



                              GOTS Version 6.0 · March 2020 · Page 10/33
       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 59 of 89




Treatment / process             Criteria
                                - Exception: allowed for after-treatment of wool, if performed in closed
                                system.
Bleaches                        On basis of oxygen only (peroxides, ozone, etc.). Approved Certifiers
                                may grant exceptions for non-cotton fibre products where oxygen
                                bleaches are not sufficiently functional, provided they meet the basic
                                requirements as set in Sections 2.3.1. and 2.3.2.
Boiling, kiering, washing       Allowed are auxiliaries that meet the basic requirements as set in
                                Sections 2.3.1. and 2.3.2. only. Washing detergents shall not contain
                                phosphates.
Chlorination of wools           Prohibited
Desizing                        Allowed are GMO free enzymatic desizing and other auxiliaries that
                                meet the basic requirements as set in Sections 2.3.1. and 2.3.2. only
Mechanical/thermal              Allowed
treatments
Mercerization                   Allowed with auxiliaries that meet the basic requirements as set in
                                Sections 2.3.1. and 2.3.2. only. Alkali shall be recycled.
Optical brightening             Allowed are optical brightening agents (OBAs) that meet all criteria for
                                the selection of dyes and auxiliaries as set in Section 2.4.6. Dyeing
                                only.
Other, not explicitly listed    Allowed are mechanical / thermal pre-treatment methods and such with
pre-treatment methods           the use of substances on basis of natural materials.


2.4.6 Dyeing
Parameter                      Criteria
Selection of dyes and          Allowed are natural dyes, synthetic dyes, pigments and auxiliaries that
auxiliaries                    meet the requirements as set in Sections 2.3.1 and 2.3.2. only.
                               Prohibited are (disperse) dyes classified as sensitizing / allergenic.
                               Prohibited are colourants classified as carcinogenic or suspected
                               carcinogenic (H350 / H351).
                               Prohibited are dyes containing heavy metals as an integral part of the
                               dye molecule (e.g. heavy metal dyes, certain reactive dyes) under
                               consideration of the following exceptions:
                               - General exception for Iron
                               - Specific exception for copper: permitted up to 5% by weight in blue,
                               green and turquoise dyestuffs.
                               The use of natural dyes and auxiliaries that are derived from a
                               threatened species listed on the Red List of the IUCN is prohibited.


2.4.7 Printing
Parameter                      Criteria
Selection of dyes,             Allowed are dyes, pigments and auxiliaries that meet the requirements
pigments and auxiliaries       as set in Sections 2.3.1 and 2.3.2 only.
                               Prohibited are (disperse) dyes classified as sensitizing / allergenic.
                               Prohibited are colourants classified as carcinogenic or suspected
                               carcinogenic (H350 / H351).




                            GOTS Version 6.0 · March 2020 · Page 11/33
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 60 of 89




                              Flock printing is allowed with non-GMO natural and regenerated fibres if
                              the fibres used meet the limit values for residues as listed in Section
                              2.4.16.
                              Ammonia is allowed as a required buffer in pigment printing pastes.
                              Prohibited are dyes and pigments containing heavy metals as an integral
                              part of the dye molecule (e.g. heavy metal dyes, certain reactive dyes)
                              under consideration of the following exceptions:
                                - General exception for Iron
                                - Specific exception for copper: permitted up to 5% per weight in blue,
                                  green and turquoise dyestuffs and pigments only.
                              While in general inputs that contain > 1% permanent AOX are
                              prohibited, exceptionally for yellow, green and violet pigments the limit is
                              5%.
                              Prohibited are printing methods using aromatic solvents, phthalates or
                              chlorinated plastics (e.g. PVC).
                              The use of natural dyes and auxiliaries that are derived from a
                              threatened species listed on the Red List of the IUCN is prohibited.

2.4.8 Finishing and Manufacturing
Parameter                     Criteria
Selection of finishing        Allowed are mechanical, thermal and other physical finishing methods.
methods and auxiliaries       Allowed are natural and synthetic inputs that meet the basic
                              requirements as set in Sections 2.3.1 and 2.3.2 only.
                              Prohibited in general is the use of synthetic inputs for anti-microbial
                              finishing (including biocides), coating, filling and stiffening, lustring and
                              matting as well as weighting.
                              Prohibited are garment finishing methods that are considered to be
                              harmful to the workers (such as sand blasting of denim).
Machine oils                  In Finishing and Manufacturing, Machine oils that may come in contact
                              with GOTS goods shall be heavy metal-free.


2.4.9 Requirements for additional fibre materials and accessories
2.4.9.1     Requirements for additional fibre materials
Additional Fibre Materials    Criteria
Fibre materials accepted      The additional fibre materials may be mixed with the organic fibres to the
for the remaining non-        fabric or used in certain details of the product.
organic balance of the
product’s material            Blending organic and conventional fibres of the same type in the same
composition (max. 5%          product is not permitted.
according to Section 2.2.1.
and max. 30% according to     All additional materials shall meet the limit values for residues as listed in
Section 2.2.2.)               Section 2.4.16.

                              Allowed are:
                              Individually or in combination as a sum total up to 30% (≤30%)
                                  a) non-GMO conventional natural vegetable fibres
                                  b) non-GMO conventional animal fibres.
                                  c) Lyocell or protein-based fibres derived from non-GMO sources and
                                      from certified organic raw materials or pre- or post-consumer waste
                                      or from raw materials certified according to a programme that
                                      verifies compliance with sustainable management principles
                                  d) recycled synthetic (polymer) fibres from pre- or post-consumer
                                      waste: only polyester, polyamide, polypropylene, elastomultiester


                          GOTS Version 6.0 · March 2020 · Page 12/33
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 61 of 89




Additional Fibre Materials Criteria
                                   (elasterell-p) and polyurethane (elastane)
                              e) PLA (polylactic acid) fibre produced from non-GMO bio-mass
                                   sources

                             Individually or in combination as a sum total up to 10% (≤10%)
                                 a) regenerated fibres like lyocell, viscose or modal: raw materials used
                                     shall be non-GMO
                                 b) virgin synthetic (polymer) fibres: only polyamide, polypropylene,
                                     elastomultiester (elasterell-p) and polyurethane (elastane)
                                 c) stainless steel fibres and mineral fibres

                             Prohibited are:
                                a) conventional cotton
                                b) conventional angora hair fibre
                                c) virgin polyester
                                d) acrylic
                                e) asbestos, carbon and silver fibres
                                f) any other not explicitly permitted fibres
                                g) mulesed wool


2.4.9.2     Requirements for Accessories
Accessories                    Criteria
Material in general           Allowed are:
(valid for appliqué, borders,   a) natural materials including biotic material (such as (organic or
buckles, buttons and press-          conventional) natural fibre, wood, leather, horn, bone, shell) and
studs, cords, edgings,               non-biotic material (such as minerals, metals, stone)
elastic bands and yarns,        b) regenerated and synthetic materials
embroidery yarns, fasteners
and closing systems,            Prohibited is the use of:
adhesive tapes used for
                                a) asbestos
fusing, hatbands, laces,
                                b) carbon fibres
linings, inlays, interface,
                                c) silver (filament, treated) fibres
labels (heat-transfer/
                                d) chromium (e.g. as component of a metal or in leather tanning,
adhesive/ care/ GOTS),
                                     except that stainless steel is permitted)
interlinings, pockets, seam
                                e) nickel (e.g. as component of a metal, except that stainless steel is
bindings, sewing threads,
                                     permitted)
shoulder pads, padding for
                                f) material from threatened animals, plant and timber
undergarments, trims,
                                g) Chlorinated plastics (e.g. PVC)
zippers and any other, not
below explicitly listed         All materials used for accessories shall meet the applicable limit
accessories)                    values for residues as listed in Section 2.4.16.
Fillings, stuffing             If textile fibres are used, the material requirements of Sections 2.2.1
                               respective 2.2.2 apply (since fillings with fibres are not considered
                               accessories).
                               If non-textile material is used only natural materials are permitted.
                               Natural materials shall be from certified organic (in conversion)
                               production in case such certification is applicable for the kind of
                               material used (e.g. for plant-based materials such as grain spelt or
                               animal based-materials such as feathers).
                               Latex foam used as filling or stuffing shall be made from certified
                               organic (in conversion) latex or from latex certified according to a
                               program that verifies compliance with sustainable forestry
                               management principles.
Supports and frames            The requirements as specified in the row ‘material in general’ apply.




                            GOTS Version 6.0 · March 2020 · Page 13/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 62 of 89




Accessories                     Criteria
                                Latex foam used in mattresses shall be made from certified organic (in
                                conversion) latex or from latex certified according to a program that
                                verifies compliance with sustainable forestry management principles.
                                Polyurethane foams are not permitted in mattresses or other textile
                                bedding products.
Non-Slip Floor Covering         Backing materials used shall be of certified natural origin and satisfy
                                requirements of Section 2.3 of the GOTS Standard. Inorganic
                                materials (such as dolomite) may be used in conjunction with this
                                backing material, if they are of natural origin and satisfy Section 2.3 of
                                the GOTS Standard.


2.4.10 Environmental management
In addition to GOTS criteria, all companies shall assure compliance with the applicable national and
local legal environmental requirements applicable to their processing/manufacturing stages (including
those referring to emissions to air, wastewater discharge as well as disposal of waste and sludge).
They shall have a written environmental policy and procedures in place to allow monitoring and
improving relevant environmental performances in their facilities. The environmental policy shall be
shared with all employees. Depending on the processing/manufacturing stages, the available data and
procedures need to include:
    a)   person responsible
    b)   data on energy and water resources and their consumption per kg of textile output
    c)   target goals and procedures to reduce energy and water consumption per kg of textile output
    d)   monitoring of waste and discharges
    e)   procedures to minimise waste and discharges
    f)   procedures to follow in case of waste and pollution incidents
    g) documentation of staff training in the conservation of water and energy, proper handling
       and minimal use of chemicals and their correct disposal
    h) programme for improvement
Adequate inventory of GOTS approved chemical inputs should be maintained for processing GOTS
Goods. Wet processing units shall keep full records of the use of chemicals, energy, water consumption
and wastewater treatment, including the disposal of sludge. In particular, they shall continuously
measure and monitor wastewater temperature, wastewater pH and sediment quantities. On-site waste
burning or uncontrolled waste landfilling shall not be undertaken.

Certified Entities are required to collect information on sources of greenhouse gas emissions (GHG)
within their own operations and identify means for reduction for each source.



2.4.11 Wastewater treatment
Wastewater from all wet processing units shall be treated in an internal or external functional wastewater
treatment plant before discharged to environment. The applicable national and local legal requirements
for wastewater treatment - including limit values with regard to pH, temperature, TOC, BOD, COD, colour
removal, residues of (chemical) pollutants and discharge routes - shall be fulfilled. Minimum criteria is
local / national law if GOTS requirements are lower.
Wastewater discharges to the environment shall not exceed 20 g COD/kg of processed textile (output).
For scouring greasy wool an exceptional limit of 45 g COD/kg applies.
Treatment of wastewater from water retting of bast fibres shall achieve a reduction of COD (or TOC) of
at least 95% for hemp fibres and 75% for all other bast fibres.




                             GOTS Version 6.0 · March 2020 · Page 14/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 63 of 89




Where legal limits for pH and temperature are not defined for wastewater discharges to surface waters,
discharge shall have a pH between 6 and 9 (unless the pH of the receiving water is outside this range)
and a temperature of less than 35 °C (unless the temperature of the receiving water is above this value).
Wastewater analyses shall be performed and documented periodically at normal operating capacity.

2.4.12 Storage, packaging and transport
2.4.12.1     B2B trade of GOTS Goods
Organic textile products shall be stored and transported in such a manner as to prevent contamination
by prohibited substances and commingling with conventional products or substitution of the contents.
Transport means and routes shall be documented.
In cases where pesticides/biocides are mandated for use due to national or regional rules or law, they
may be used in Storerooms / Transport, but they shall comply with the applicable international or national
organic production standard. Wooden pallets used in storage and transport activities are exempt from
this requirement.
2.4.12.2     Retail (B2C) trade of GOTS Goods
Single use virgin plastic hangers are prohibited in retail packaging of GOTS Goods. Recycled plastic
hangers may be used.
Final products with complete GOTS labelling can be stored / transported together with conventional
products of similar type with positive assurance that there can be no substitution of products.
Synthetic packaging material shall not contain chlorinated plastics (e.g. PVC). The use of plastic
packaging materials should be minimized.
Paper or cardboard used in packaging material for the retail trade of GOTS Goods (incl. labelling items
such as hang tags or swing tags) shall be recycled from pre- or post-consumer waste or certified
according to a program that verifies compliance with sustainable forestry management principles.
Textile fibre materials used for packaging, shall follow one of these three conditions:
    a) are certified organic (as explained in Section 2.2.1) and meet RSL criteria as in Section 2.4.15
    b) are certified organic - in- conversion (as explained in Section 2.2.2) and meet RSL criteria as in
       Section 2.4.15
    c) meet criteria for accepted additional fibres (Section 2.4.9.1) without limitation on percentages
       and meet criteria as in Section 2.4.16.

2.4.13 Record keeping & internal quality assurance
All operational procedures and practices shall be supported by effective documented control systems
and records that enable to trace:

    a) the origin, nature and quantities of organic and additional (raw) materials, accessories as well
       as inputs which have been delivered to the unit
    b) the flow of goods within the unit (processing/manufacturing steps performed, recipes used and
       stock quantities)
    c) the composition of manufactured products
    d) the nature, quantities and consignees of GOTS Goods which have left the unit
    e) any other information that may be required for the purposes of proper inspection of the operation

Records relevant to the inspection shall be kept for at least five years.
Certified Entities purchasing organic fibres shall receive and maintain transaction certificates (=TCs,
certificates of inspection), issued by a recognised certifier and certified in accordance with the criteria of
Section 2.1 for the whole quantity purchased.
Certified Entities purchasing GOTS Goods shall receive and maintain GOTS transaction certificates,
issued by an Approved Certifier for the whole quantity of GOTS Goods purchased, in accordance with
the current Policy and Template for issuing Transaction Certificates (TCs). Certified Entities purchasing


                              GOTS Version 6.0 · March 2020 · Page 15/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 64 of 89




organic fibres shall receive and maintain Scope Certificates and / or Transaction Certificates (where
applicable) of the producer and trader(s) (if applicable) for the Organic Production Standard for the whole
quantity purchased. All further conditions as prescribed in the latest version of the ‘Policy and Template
for issuing Transaction Certificates (TCs)’ shall be followed.
The consignee of any organic fibres and GOTS Goods shall check the integrity of the packaging or
container and verify the origin and nature of the certified products from the information contained in the
product marking and corresponding documentation (e.g. invoice, bill of lading, transaction certificate)
upon receipt of the certified products.
A product whose GOTS compliant status is in doubt may only be put into processing or packaging after
elimination of that doubt.
Organic fibres and GOTS Goods shall clearly be identified as such on all corresponding invoices.
Certified Entities shall have invoices, delivery notes as well as copies of valid Letters of Approval at
hand listing all preparations they are using in processing and manufacturing GOTS Goods as verification
proof that all colourants and textile auxiliaries used for GOTS Goods are actually approved.
The Certified Entity shall have concluded a contract with each subcontractor stipulating the conditions
of the relevant job work assigned and remains finally responsible for compliance with all criteria of this
Standard.
Certified Entities shall collect, collate and share non-commercial information related to impact
measurement if and as required by GOTS.

2.4.14 Technical quality parameters
Any final product labelled according to this Standard shall comply with the following technical quality
parameters.
                          Parameter                               Criteria            Test method
  Rubbing fastness, dry                                             3-4
                                                                                ISO 105 X12
  for fibre blends                                                   3
 Rubbing fastness, wet                                               2          ISO 105 X12
 Perspiration fastness, alkaline and acidic
          Shade Change                                              3-4         ISO 105 E04
          Staining on Multi-fibre                                   3-4
 Perspiration fastness for fibre blends
          Shade Change                                               3          ISO 105 E04
          Staining on Multi-fibre                                    3
 Light fastness                                                     3-4         ISO 105 B02
 Dimensional change after washing at 40 °C (30 °C for
 animal fibre material and blends thereof).
          Knitted/hosiery:                                       max. 8%       ISO 6330
          Woven:                                                 max. 3%
 This criterion is only valid for the garment sector.
 Saliva fastness                                                                BVL B 82.92.3
                                                                     5
 (only for textiles for babies)                                                 DIN 53160-1
 Washing fastness when washed at 40 °C
          Shade Change                                              3-4         ISO 105 C06 A1M
          Staining on Multi-fibre                                   3-4
 Washing fastness of animal fibre material and blends
 thereof when washed at 30 °C                                                   ISO 105 C06 A1S
          Shade Change                                              3-4         without use of steel balls
          Staining on Multi-fibre                                   3-4




                             GOTS Version 6.0 · March 2020 · Page 16/33
            Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 65 of 89




2.4.15 Limit values for residues in GOTS Goods
Even if produced in compliance with this Standard, textiles may carry traces of residues (e.g. due to
unavoidable contamination). The following table lists the corresponding limit values for GOTS Goods:
    Parameter                                             Criteria           Test method
    Alkylphenol (ethoxylates)                                                For NP, OP: Extraction, derivatisation,
    NP, OP, HpP, PeP, NPEO, OPEO sum                                         GC/MS or HPLC/MS
    parameter                                           < 20 mg/kg           For NPEO, OPEO: Extraction in
    NP, OP, HpP, PeP Sum parameter                      < 10 mg/kg           methanol, derivatisation, HPLC/MS : EN
                                                                             ISO 18254-1 or NPLC : EN ISO 18254-2
                                                                             (test range for NPEO and OPEO: 3-15
                                                                             moles)
    AOX                                                   < 5 mg/kg          Extraction with boiling water, adsorption
                                                                             on charcoal; AOX analyser based on ISO
                                                                             9562
                                                                             Alternatively: HJ/T 83-2001
    Arylamines
    with carcinogenic properties (amine-                < 20 mg/kg           EN 14362-1 and -3; (HPLC/GCMS)
    releasing azo dyes MAK III, category
    1,2,3)
                                                                             EN 14362-1; (HPLC/GCMS) without
    Aniline, free (MAK III category 4)                  <100 mg/kg
                                                                             reductive cleavage
    Disperse dyes classified as allergenic1             < 30 mg/kg           DIN 54231; (LC/MS)
                                                                             Japanese Law 112; or based on ISO
    Formaldehyde                                        < 16 mg/kg
                                                                             14184-1
    Glyoxal and other short-chain aldehydes                                  Extraction (acc. to ISO 14184-1), ISO
                                                         <20 mg/kg
    (mono- and dialdehydes up to C6)                                         17226-1 (HPLC)
                                                           4.5–9.0
    pH value                                          (no skin contact)      ISO 3071
                                                     4.5-7.5 (all others)
    Chlorophenols                                                            LFGB 82-02-08; (GC/MS)
         PCP                                           < 0.01 mg/kg
         TeCP                                          < 0.01 mg/kg
         TrCP                                          < 0.2 mg/kg
         DCP                                           < 0.5 mg/kg
         MCP                                           < 0.5 mg/kg
    O-Phenyl phenol (OPP)                              < 1.0 mg/kg
                                                                             § 64 LFGB L 00.00-34 (GC/MS); § 64
    Pesticides, sum parameter
                                                                             LFGB L 00.00-114 (LC/MS/MS)
       All natural fibres (except shorn wool)            <0.1 mg/kg
       Shorn wool                                        <0.5 mg/kg
                                                    In eluate. Figures in    Elution DIN EN ISO 105-E04, ISO 17294-
    Extractable Heavy metals
                                                    mg/kg refer to textile   2 (ICP/MS), EN 16711-2
       Antimony (Sb)                                    < 0.2 mg/kg
       Arsenic (As)                                      <0.2 mg/kg
       Cadmium (Cd)                                     < 0.1 mg/kg
       Chromium (Cr)                                    < 1.0 mg/kg
       Cobalt (Co)                                      < 1.0 mg/kg
       Copper (Cu)                                      < 25.0 mg/kg
       Lead (Pb)                                        < 0.2 mg/kg
       Nickel (Ni)                                      < 1.0 mg/kg
       Mercury (Hg)                                     < 0.02 mg/kg
       Selenium (Se)                                    < 0.2 mg/kg


1   See List in Manual, Section 2.4.6



                                        GOTS Version 6.0 · March 2020 · Page 17/33
      Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 66 of 89




Parameter                                   Criteria     Test method
  Tin (Sn)                                < 2.0 mg/kg
  Manganese (Mn)                          < 90 mg/kg
  Zinc (Zn)                              < 750 mg/kg
  Barium (Ba)                            < 1000 mg/kg
  Chromium VI (Cr-VI)                     < 0.5 mg/kg    Elution DIN EN ISO 105-E04, ISO 11083
Total Heavy metals (in digested
sample)
                                                         EPA 3050 B, ICP/MS, EPA 3051 or EN
     Cadmium (Cd)                         < 45 mg/kg
                                                         16711-1
                                                         EPA 3050 B, ICP/MS, EPA 3051 or EN
     Lead (Pb)                            < 50 mg/kg
                                                         16711-1
                                                         Extraction in solvent, ISO 17353
Organotin compounds
                                                         (GC/MS) or ISO/TS 16179
     TBT                                 < 0.05 mg/kg
     TphT                                < 0.05 mg/kg
     DBT                                 < 0.05 mg/kg
     DOT                                 < 0.05 mg/kg
     MBT                                 < 0.1 mg/kg
     DMT, DPT, MoT, MMT, MPhT,
     TeBT, TCyHT, TMT, TOT, TPT,         < 0.1 mg/kg
     DphT, TeET
Per- and Polyfluorinated compounds
(PFC)
   individually:                            absent
   PFOA, PFOS                             < 1.0 g/m2    Extraction in solvent, LC/MS
   FTOH                                  < 0.01 mg/kg    Extraction in solvent, GC/MS
Phthalates
(such as BBP, DBP, DCHP, DEHP, DEP,                      DIN EN 15777: 2009-12 (GC/MS) or ISO
DHNUP, DHP, DHxP, DIBP, DIDP,                            14389
DIHP, DIHxP, DINP, DMEP, DMP,
DNOP, DNP, DPP, DPrP)
      sum parameter                      < 100 mg/kg
Polycyclic Aromatic Hydrocarbons
                                                         ISO 18287 (GC/MS) or AfPS GS 2014:01
(PAH):
     sum parameter                       < 5.0 mg/kg
     Chrysene                            < 0.5 mg/kg
     Benzo[a]anthracene                  < 0.5 mg/kg
     Benzo[b]fluoranthene                < 0.5 mg/kg
     Benzo(j)fluoranthene                < 0.5 mg/kg
     Benzo[k]fluoranthene                < 0.5 mg/kg
     Benzo[a]pyrene                      < 0.5 mg/kg
     Benzo(e)pyrene                      < 0.5 mg/kg
     Dibenzo[a,h]anthracene              < 0.5 mg/kg
     Naphthalene                         < 1.0 mg/kg
     Acenaphthylene                      < 1.0 mg/kg
     Acenapthene                         < 1.0 mg/kg
     Fluorene                            < 1.0 mg/kg
     Phenanthrene                        < 1.0 mg/kg
     Anthracene                          < 1.0 mg/kg
     Fluoranthene                        < 1.0 mg/kg
     Pyrene                              < 1.0 mg/kg
     Indeno[1,2,3-cd]pyrene              < 1.0 mg/kg
     Benzo[g,h,i]perylene                < 1.0 mg/kg
     Cyclopenta (c,d)pyrene              < 1.0 mg/kg
     Dibenzo [a,e] pyrene                < 1.0 mg/kg




                          GOTS Version 6.0 · March 2020 · Page 18/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 67 of 89




 Parameter                                           Criteria          Test method
       Dibenzo [a,h] pyrene                        < 1.0 mg/kg
       Dibenzo [a,i] pyrene                        < 1.0 mg/kg
       Dibenzo [a,l] pyrene                        < 1.0 mg/kg
       1-Methylpyrene                              < 1.0 mg/kg
 Chlorinated Paraffins
 Short Chain Chlorinated Paraffins (C10-13)
 &
 Medium Chain Chlorinated Paraffins
 (C14-17)
       Sum parameter                                <50 mg/kg
 Cyclic Siloxanes (D4, D5, D6)                     <1000 mg/kg         Extraction in Solvent, GC/MS
 Other Chemical Residues
 Azodicarboxamide/ Azodicarbonamide/               <1000 mg/kg
 Diazene-1,2-dicarboxamide (ADCA)
 Chlorinated Benzenes & Toluenes                   < 1.0 mg/kg


2.4.16 Limit values for residues in additional fibre materials and accessories
Additional materials and accessories (in accordance with the criteria of Section 2.4.9) used for GOTS
Goods need to comply with the following limit values for residues:
            Criteria                                 Limit Values                            Test Method
                                  For use in textiles for
                                   babies and textile            For use in all other
                                      personal care                GOTS Goods
                                        products
 Arylamines with
 carcinogenic properties                                                                EN 14362-1 and -3;
                                       < 20 mg/kg                    < 20 mg/kg
 (amine-releasing azo dyes                                                              (HPLC/GCMS)
 MAK III, category 1,2,3)
                                                                                        EN 14362-1
 Aniline (MAK III category 4)
                                        <20 mg/kg                    <50 mg/kg          (HPLC/GCMS), without
 (free)
                                                                                        reductive cleavage
 Disperse dyes (classified as
                                       < 30 mg/kg                    < 30 mg/kg         DIN 54231; (LC/MS)
 allergenic or carcinogenic)
                                                                  < 75 mg/kg (Skin
                                                                      Contact)          Japanese Law 112; or
 Formaldehyde                          < 16 mg/kg
                                                                 <150 mg/kg (no skin    based on ISO 14184-1
                                                                      contact)
 Glyoxal and other short-                                   <75 mg/kg (skin contact)    Extraction (acc. to ISO
 chain aldehydes (mono- and             <20 mg/kg             <300 mg/kg (no skin       14184-1), ISO 17226-1
 dialdehydes up to C6)                                             contact)             (HPLC)
 pH value                                4.0-7.5                       4.0-7.5          ISO 3071
 Chlorophenols
 PCP                                   <0.05 mg/kg                   <0.5 mg/kg
 TeCP                                  <0.05 mg/kg                   <0.5 mg/kg
 TrCP                                  <0.2 mg/kg                    <2.0 mg/kg          LFGB 82-02-08;
                                                                                        (GC/MS)
 DCP                                   <0.5 mg/kg                    <3.0 mg/kg
 MCP                                   <0.5 mg/kg                    <3.0 mg/kg
 Pesticides, sum parameter
 All natural fibres (except                                                              § 64 LFGB L 00.00-34
                                       <0.5 mg/kg                     <1 mg/kg
 shorn wool)                                                                            (GC/MS); § 64 LFGB L
                                                                                        00.00-114 (LC/MS/MS)
 Shorn wool                            <1.0 mg/kg                     <1 mg/kg

 Extractable Heavy metals



                                GOTS Version 6.0 · March 2020 · Page 19/33
       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 68 of 89




              Criteria                            Limit Values                        Test Method
                              For use in textiles for
                               babies and textile          For use in all other
                                  personal care              GOTS Goods
                                    products
Arsenic (As)                       <0.2 mg/kg                    <1.0 mg/kg
Cadmium (Cd)                       <0.1 mg/kg                    <0.1 mg/kg
Chromium (Cr)                      <1.0 mg/kg                    <2.0 mg/kg
Cobalt (Co)                        <1.0 mg/kg                    <4.0 mg/kg       Elution DIN EN ISO
Copper (Cu)                       <25.0 mg/kg 1              <50.0 mg/kg 1        105-E04, ISO 17294-2
                                                           <1.0 mg/kg (not for    (ICP/MS)
Lead (Pb)                          <0.2 mg/kg
                                                                 Glass)
Nickel (Ni)                        <1.0 mg/kg                    <4.0 mg/kg
Mercury (Hg)                       <0.02 mg/kg                   <0.02 mg/kg
                                                                                  Elution DIN EN ISO
Chromium VI (Cr-VI)                <0.5 mg/kg                    <0.5 mg/kg
                                                                                  105-E04, ISO 11083
Total Heavy metals (in digested sample)
Cadmium (Cd)                        <40 mg/kg                     <40 mg/kg       EPA 3050 B, ICP/MS,
Lead (Pb)                           <90 mg/kg                     <90 mg/kg       EN16711-1
Nickel release                 < 0.28 µg/cm2/week          < 0.28 µg/cm2/week     EN 12472, EN 1811
Organotin compounds
TBT                                <0.5 mg/kg                    <1.0 mg/kg
TphT                               <0.5 mg/kg                    <1.0 mg/kg
DBT                                <1.0 mg/kg                    <2.0 mg/kg
                                                                                  Extraction in solvent,
DOT                                <1.0 mg/kg                    <2.0 mg/kg       ISO 17353 (GC/MS) or
MBT                                <1.0 mg/kg                    <2.0 mg/kg       ISO/TS 16179
DMT, DPT, MoT, MMT,
MPhT, TeBT, TCyHT, TMT,            <1.0 mg/kg                    <2.0 mg/kg
TOT, TPT, DphT, TeET
Phthalates (such as DINP,
DMEP, DNOP, DEHP, DIDP,
BBP, DBP, DIBP, DEP,
DIHP, DHNUP, DCHP,                                                                ISO 14389
DHxP, DIHxP, DPrP, DHP,
DNP, DPP, DMP)
sum parameter                        <0.05%                        <0.05%
Polycyclic Aromatic Hydrocarbons (PAH):
sum parameter                      <5.0 mg/kg                    <10.0 mg/kg
1-Methylpyrene                     <0.5 mg/kg                    <1.0 mg/kg
Acenaphthene                       <0.5 mg/kg                    <1.0 mg/kg
Acenaphthylene                     <0.5 mg/kg                    <1.0 mg/kg
Anthracene                         <0.5 mg/kg                    <1.0 mg/kg
Benzo(e)pyrene                     <0.5 mg/kg                    <1.0 mg/kg
Benzo(j)fluoranthene               <0.5 mg/kg                    <1.0 mg/kg
Benzo[a]anthracene                 <0.5 mg/kg                    <1.0 mg/kg
Benzo[a]pyrene                     <0.5 mg/kg                    <1.0 mg/kg       ISO 18287 (GC/MS) or
Benzo[b]fluoranthene               <0.5 mg/kg                    <1.0 mg/kg       AFPS GS 2014:01
Benzo[g,h,i]perylene               <0.5 mg/kg                    <1.0 mg/kg
Benzo[k]fluoranthene               <0.5 mg/kg                    <1.0 mg/kg
Chrysene                           <0.5 mg/kg                    <1.0 mg/kg
Cyclopenta (c,d)pyrene             <0.5 mg/kg                    <1.0 mg/kg
Dibenzo [a,e] pyrene               <0.5 mg/kg                    <1.0 mg/kg
Dibenzo [a,h] pyrene               <0.5 mg/kg                    <1.0 mg/kg



                            GOTS Version 6.0 · March 2020 · Page 20/33
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 69 of 89




            Criteria                                    Limit Values                            Test Method
                                   For use in textiles for
                                    babies and textile           For use in all other
                                       personal care               GOTS Goods
                                         products
 Dibenzo [a,i] pyrene                     <0.5 mg/kg                    <1.0 mg/kg
 Dibenzo [a,l] pyrene                     <0.5 mg/kg                    <1.0 mg/kg
 Dibenzo[a,h]anthracene                   <0.5 mg/kg                    <1.0 mg/kg
 Fluoranthene                             <0.5 mg/kg                    <1.0 mg/kg
 Fluorene                                 <0.5 mg/kg                    <1.0 mg/kg
 Indeno[1,2,3-cd]pyrene                   <0.5 mg/kg                    <1.0 mg/kg
 Naphthalene                              <0.5 mg/kg                    <1.0 mg/kg
 Phenanthrene                             <0.5 mg/kg                    <1.0 mg/kg
 Pyrene                                   <0.5 mg/kg                    <1.0 mg/kg
 Chlorinated Paraffins
 Short Chain Chlorinated Paraffins (C10-13) & Medium Chain Chlorinated Paraffins (C14-17)
 Sum parameter                             <50 mg/kg                    <50 mg/kg
 Cyclic Siloxanes (D4, D5,
                                          <1000 mg/kg                  <1000 mg/kg
 D6)
 Other Chemical Residues
 Azodicarboxamide/
 Azodicarbonamide/
                                          <1000 mg/kg                  <1000 mg/kg
 Diazene-1,2-dicarboxamide
 (ADCA)
 Solvent Residues
 NMP, DMAc, DMF                      0.05 % by weight             0.05 % by weight
 Formamide                            0.02% by weight              0.02% by weight
 Chlorinated Benzenes &
                                           1.0 mg/kg                     1.0 mg/kg
 Toluenes
 Nonylphenol Ethoxylates                   100 mg/kg                    100 mg/kg
                                 1) Criterion not applicable to inorganic / non-biological materials (such as metals)



 Further parameters relevant for
 specific materials used in                  Criteria                  Test method
 accessories

 Polyester fibres:
                                                                       Elution DIN EN ISO 105-E04,
 Antimony (Sb)                               < 30 mg/kg
                                                                       ISO 17294-2 (ICP/MS)
 Natural latex foam:
 Butadiene                                   < 1.0 mg/kg               GC- FID
 Chlorophenols (incl. salts and esters)      < 1.0 mg/kg               LFGB 82-02-08 (GC/MS)
 Carbon disulphide                           < 0.02 mg/m3              Chamber test, DIN ISO 16000-6
 Nitrosamines                                < 0.001 mg/m3             Chamber test; ZH 1/120-23 or BGI 505-23 for
                                                                       air sampling and analysis




3         SOCIAL CRITERIA
3.1       SCOPE
The following social criteria apply to all textile processing, manufacturing and trading stages which are
employing workers. The same principles and requirements apply also to the farm level, taking account


                               GOTS Version 6.0 · March 2020 · Page 21/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 70 of 89




of its specific nature and recognizing the limited direct monitoring and assurance possibilities with this
Standard.
For adequate implementation and assessment of the following specific criteria adherence to the
corresponding International Labour Conventions of the International Labour Organisation (ILO), United
Nations Guiding Principles on Business and Human Rights (UNGPs) and OECD shall be assured.
Certifiers are expected to study, assimilate and consider local and national conditions in their Risk
Assessment while conducting inspections and audits.

Certified Entities shall create awareness on GOTS social criteria within their workforce by appropriate
means.


3.2     EMPLOYMENT IS FREELY CHOSEN
3.2.1 There is no servitude, forced, bonded, trafficked or indentured labour.
3.2.2 Forced labour shall not be used.
3.2.3 Workers are not required to lodge "deposits" or their identity papers with their employer.
      Workers are free to leave their employer after mutually agreed notice period, as stated in
      employment contract.
3.2.4 Workers are not required to pay for entering employment.
3.2.5 Workers are not forced to use factory provided lodging or transportation.


3.3     FREEDOM OF ASSOCIATION AND COLLECTIVE BARGAINING
3.3.1 Freedom of association and the right to collective bargaining are respected.
3.3.2 Workers, without distinction, have the right to join or form trade unions of their own
      choosing and to bargain collectively.
3.3.3 The employer adopts an open and supportive attitude towards the activities of trade
      unions and their organisational activities and does not hinder or prevent or interfere with
      activities or engage in surveillance of those activities.
3.3.4 Workers representatives have access to carry out their representative functions in the
      workplace free of intimidation, discrimination or fear of reprisal. Employers do not
      intimidate or discriminate against workers for their union membership or activities.
3.3.5 Collective bargaining agreements shall be respected.
3.3.6 Display (for example, on a notice board) and communicate (for example, in employment
      contracts) about workers’ right to collective bargaining.
3.3.7 If there is no trade union on site, the employer shall not deny time and resources for
      workers to elect representatives. Elected representatives shall have access to workers
      and employer’s representative on a regular basis.
3.3.8 Each category of employees can be represented by elected representative(s) of the
      corresponding category of employees.
3.3.9 Where the right to freedom of association and collective bargaining is restricted under law,
      the employer facilitates, and does not hinder, the development of parallel means for
      independent and free association and bargaining and allows their workers to freely elect
      their own representatives with whom the company can enter into dialogue about related
      issues.


3.4     CHILD LABOUR SHALL NOT BE USED
3.4.1 Child labour, regardless of gender shall not be used.
3.4.2 Young workers (age between minimum age up to 18 years old) under 18 shall not be
      employed at night or in hazardous conditions.




                             GOTS Version 6.0 · March 2020 · Page 22/33
       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 71 of 89




3.4.3 A young worker cannot work for more than 8 hours in a day or the legal limit for young
      workers, whichever is lower. Overtime is prohibited and a minimum consecutive period of
      12 hours’ rest as well as customary weekly rest days shall be provided.
3.4.4 These policies and procedures including the interpretation of the terms "child" and "child
      labour" shall conform at the very minimum of to the provisions of the relevant ILO
      conventions C138 and C182, or national / local laws, which ever affords greater
      protection.


3.5    NO DISCRIMINATION IS PRACTISED
3.5.1 There is no kind of discrimination e.g. in hiring, compensation, access to training,
      promotion, termination, retirement or right to overtime hours based on race, caste, ethnic
      or national origin, nationality, religion, age, disability, gender, marital status, pregnancy,
      sexual orientation, union membership, political affiliation, social background or any other
      condition that could give rise to discrimination. In particular, workers shall not be harassed
      or disciplined on any of the grounds listed above.


3.6    OCCUPATIONAL HEALTH AND SAFETY (OHS)
3.6.1 Working conditions are safe and hygienic.
3.6.2 A safe and hygienic working environment shall be provided, bearing in mind the prevailing
       knowledge of the industry and of any specific hazards. Vulnerable individuals such as -
       but not limited to - young workers, new and expecting mothers and persons with
       disabilities, shall receive special protection.
3.6.3 Appropriate personal protective equipment shall be provided to the workers (including
       homeworkers) at no cost to such workers and it shall be assured that these are being
       used whenever necessary. Adequate steps shall be taken to prevent accidents and injury
       to health arising from, associated with, or occurring in the course of work, by minimising,
       so far as is reasonably practicable, the causes of hazards inherent in the working
       environment.
3.6.4 Companies shall ensure adequate occupational medical assistance and related facilities.
3.6.5 Systems shall be in place to detect, assess, avoid and respond to potential threats to the
       health and safety of workers. Effective measures shall be taken to prevent workers from
       having accidents, injuries or illnesses, arising from, associated with, or occurring during
       work.
3.6.6 For all chemical substances and preparations used the corresponding Material Safety
       Data Sheet (SDS) shall be maintained and it shall be assured that the applicable health
       and safety measures for handling and storing these chemicals are implemented.
3.6.7 Companies shall take all appropriate measures within their sphere of influence, to see to
       the stability and safety of the equipment and buildings they use, including accommodation
       to workers, where provided, as well as to protect against any foreseeable emergency.
       Workers shall be able to exit the premises in case of imminent danger without seeking
       permission.
3.6.8 A safe and hygienic working environment shall be provided, bearing in mind the prevailing
       knowledge of the industry, any specific hazards, and context/country specific risks.
3.6.9 Workers shall receive regular and recorded health and safety training incl. fire prevention
       training and evacuation drills, and such training shall be repeated for new or reassigned
       workers.
3.6.10 Employers shall provide training and make safety signs available in the local language
       and the language(s) spoken by their workforce.




                           GOTS Version 6.0 · March 2020 · Page 23/33
       Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 72 of 89




3.6.11 Workers (including homeworkers) and staff shall receive regular and recorded health and
       safety training including fire prevention training and evacuation drills (as relevant), and
       such training shall be repeated for new or reassigned workers.
3.6.12 If the facility employs homeworkers, it shall take effective actions to ensure that such
       homeworkers are given a level of protection equivalent to that given to the workers
       working at the facility.
3.6.13 Access to functional clean toilet facilities and to free of charge potable water, and, if
       appropriate, to rest areas, food consuming areas and sanitary facilities for food storage
       shall be provided and not unreasonably restricted.
3.6.14 Accommodation, where provided, shall be clean, safe, and meet the basic needs of the
       workers.
3.6.15 Employer shall assign responsibility for health and safety to a senior management
       representative.



3.7    NO HARASSMENT AND VIOLENCE
3.7.1 Employers shall make a commitment within their social compliance policy (see section
      3.12) to foster an environment at work free from harassment, bullying and violence.
3.7.2 Sexual harassment, sexual violence and gender-based violence is not permitted in the
      workplace, irrespective of gender.
3.7.3 Prohibited is any act of gender-based violence that results in, or is likely to result in,
      physical, sexual or psychological harm or suffering to women including threats of such
      acts, coercion or arbitrary deprivation of liberty, whether occurring in public or in private
      life.
3.7.4 Physical abuse or discipline, the threat of physical abuse, sexual or other harassment and
      verbal abuse or other forms of intimidation shall be prohibited.
3.7.5 Workers shall be treated with respect and dignity.
3.7.6 Human Rights shall be respected and protected. Employer shall have a policy
      commitment for the same.
3.7.7 Confidential reporting of abuse or harsh treatment shall be encouraged by the
      management. Each facility shall display contact details for the local point of contact at the
      workplace for grievance redressal, in a way that all workers have access to it. This
      information shall be provided before signing an employment contract.
3.7.8 All disciplinary measures shall be recorded.


3.8    REMUNERATION AND ASSESSMENT OF LIVING WAGE GAP
3.8.1 Wages and benefits paid for a standard working week meet, at a minimum, national legal
      standards or industry benchmark standards, whichever is higher. In any event wages
      should always be enough to meet basic needs and to provide some discretionary income.
3.8.2 All workers shall be provided with written and understandable information about their
      employment conditions compliant with national legal requirements and including wages
      and social benefits legally granted before they enter employment.
3.8.3 Wages shall be paid regularly (at least monthly) and promptly. Workers shall be informed
      about the particulars of their wages for the pay period concerned each time that they are
      paid.
3.8.4 Withholding of wages for payment as a lump-sum at the end of a term of employment or
      training is prohibited.
3.8.5 For specified work (being done at home or at facility) paid by the ‘piece rate’, the rate of
      remuneration shall be comparable to that received by a worker in the facility of the
      employer, doing similar work on an hourly basis. If there is no such worker, then the


                           GOTS Version 6.0 · March 2020 · Page 24/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 73 of 89




        remuneration in another facility in the same field of activity and region concerned can be
        used as a benchmark by the Approved Certifier.
3.8.6   Deductions from wages as a disciplinary measure are not permitted. Other deductions are
        permitted only under the conditions and to the extent prescribed by law or fixed by
        collective agreement.
3.8.7   Overtime shall be paid at a premium rate established by law or through collective
        bargaining, whichever is higher. Premium rate shall not be less than one and one-quarter
        times the regular rate. Equivalent leisure time may also be provided as compensation for
        overtime, if permitted by local regulations.
3.8.8   Workers shall receive wages directly in their hand / bank account or in a manner
        convenient to workers.
3.8.9   Certified Entities shall calculate 'Living Wages' for their respective operations.
        Furthermore, they shall compare Living Wages data with their remuneration data and
        calculate the 'Wage Gap' for their workers.


3.9     WORKING TIME
3.9.1 Working hours shall comply with national laws, collective bargaining agreements and
      benchmark industry standards, whichever affords greater protection.
3.9.2 In any event, workers shall not be required to work in excess of 48 hours per week on a
      regular basis, shall have the right to have rest breaks in every working day and shall be
      provided with at least one day off for every 7-day period on average.
3.9.3 Overtime shall be voluntary, shall not exceed 12 hours per week, shall not be demanded
      on a regular basis and shall not represent a significantly higher likelihood of occupational
      hazards.


3.10    NO PRECARIOUS EMPLOYMENT IS PROVIDED
3.10.1 To every extent possible work performed shall be on the basis of recognised employment
       relationship established through national law and practice.
3.10.2 Obligations to employees under labour or social security laws and regulations arising from
       the regular employment relationship shall not be avoided through the use of labour-only
       contracting, subcontracting, or home-working arrangements, or through apprenticeship
       schemes where there is no real intent to impart skills or provide regular employment, nor
       shall any such obligations be avoided through the excessive use of fixed-term contracts of
       employment.


3.11    MIGRANT WORKERS
3.11.1 Equality in treatment shall be provided as compared to local workers who work at
       employer’s facilities. This includes remunerations, social security, access to training and
       other provisions of GOTS Social Criteria.
3.11.2 Migrant workers shall have access to their travel documents
3.11.3 Besides other standard requirements, written employment contract shall include - in a
       language that the worker understands- clear information about provisions of terms,
       duration and hours of employment, deductions, benefits (such as leave and insurance),
       housing, food, transportation, and other applicable provisions.
3.11.4 If food, accommodation, transportation or other services are provided, they shall be
       provided at a rate not higher than the market rate.




                           GOTS Version 6.0 · March 2020 · Page 25/33
          Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 74 of 89




3.12      SOCIAL COMPLIANCE MANAGEMENT
Companies shall have a policy for social accountability to ensure that the social criteria can be met.
They shall support the implementation and monitoring of the social criteria by:
3.12.1 Nominating a person responsible for social accountability.
3.12.2 Monitoring compliance with the social criteria and implementing necessary improvements
       at its facilities, also keeping in mind potential adverse impacts.
3.12.3 Informing its workers about the contents of their employment contract, minimum social
       criteria and any other related information provided by GOTS in the applicable local
       language(s).
3.12.4 Maintaining records of the name, age, working hours and the wages paid for each worker.
3.12.5 Allowing the workers to nominate a representative for social accountability that can
       provide feedback to the management regarding implementation status of and compliance
       with social criteria.
3.12.6 Providing time and space to workers to organise and engage in collective bargaining.
3.12.7 Recording and investigating complaints from workers or third parties related to the
       adherence to the social criteria and maintaining records about any necessary corrective
       measures arising from them.
3.12.8 A functional and effective complaint mechanism shall be established. Anonymous
       complaint mechanism shall be followed to the maximum possible extent.
3.12.9 Upon request, Certified Entities shall provide information about complaint records to their
       Certified Buyers should complaints possibly be related to the business practices of such
       Certified Buyers.
3.12.10 Refraining from disciplinary measures, dismissals or other forms of discrimination against
       workers for providing information concerning observance of the social criteria.
3.12.11 For home-workers, data on the nature, extent and characteristics of home-work shall be
       compiled by the employer and made available to Certification Bodies. Appropriate access
       to private home-working premises shall be arranged by employers for the purposes of
       inspection and audit.


4         QUALITY ASSURANCE SYSTEM
4.1       AUDITING OF PROCESSING, MANUFACTURING AND TRADING STAGES
Processors, manufacturers and traders of GOTS Goods shall participate in the GOTS certification
procedure which is based on an on-site annual inspection cycle (including possible additional
unannounced inspections based on a risk assessment of the operations). They shall hold a valid
certificate of compliance listing the certified products/product categories and the processing,
manufacturing and trading activities that are qualified under the scope of certification (including names
of subcontractors assigned and their relevant processing and manufacturing steps).
Exceptions for Traders and Retailers are defined in corresponding Implementation Manual.
Exceptions to annual onsite inspection for small scale subcontractors with a low risk potential are
possible under certain conditions, as defined in corresponding Implementation Manual.
On-site inspection shall however be performed to such units at least for the first year and every 3 rd year
of granted certification.
The entity under whose name or brand the labelled GOTS Goods are sold to the end consumer is
responsible for exercising due care in ensuring compliance of the products with this Standard, the
Licensing and Labelling Guide and further provisions as released by the Global Standard gGmbH.
Certifiers shall be authorised by the Global Standard gGmbH for the specific scope(s) in which they offer
certification services:
      a) Certification of mechanical textile processing and manufacturing operations and their products


                             GOTS Version 6.0 · March 2020 · Page 26/33
           Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 75 of 89




      b) Certification of wet processing and finishing operations and their products
      c) Certification of trading operations and related products
Basis for authorisation by the Global Standard gGmbH is an accreditation of the certifier in accordance
with the document ‘Approval Procedure and Requirements for Certification Bodies’ by the main co-
operation partner of the Global Standard gGmbH for this process, IOAS, or another recognised
accreditation body.


4.2        TESTING OF TECHNICAL QUALITY PARAMETERS AND RESIDUES
Certified Entities are expected to undertake testing in accordance with a risk assessment in order to
assure compliance with this Standard and in specific with the criteria of Section 2.4.14 (Technical Quality
Parameters) as well as 2.4.15 and 2.4.16 (Limit Values for Residues in GOTS Goods, additional
materials and accessories). All GOTS Goods, the components of these products and the inputs used
are to be included in this risk assessment and therefore potentially subject to testing. The testing
frequency, the type and number of samples are to be established according to this risk assessment.
Samples for residue testing may also be taken by the inspector during the required on-site inspection,
either as back-up to the inspection process or in case of suspicion of contamination or non-compliance.
Additional samples of goods may be taken from the supply chain at any time without advance notice.
Laboratories that are accredited according to ISO/IEC 17025 or qualified to GLP and that have
appropriate experience in residue testing for textiles respective chemical inputs are approved to perform
residue testing for those tests that are under the scope of their accreditation.




5          ETHICAL BUSINESS BEHAVIOUR
Ethical Business Behaviour is a crosscutting prerequisite at all stages of the supply chain and applies
to all stakeholders of the supply chain. It is critically important for maintaining confidence among
stakeholders of the certification process (workers, business partners, customers, certification body and
scheme) and towards consumers. To assure Ethical Business Behaviour, the following criteria shall be
met:

      a) Companies have a Code of Conduct (CoC) in place which prescribes ethical behaviour,
         honesty, fair dealings and prevention of corruption.
      b) Adherence to relevant OECD guidelines shall be assured.
      c) Companies are not involved in any act of corruption, extortion or embezzlement, nor in any form
         of bribery - including but not limited to - the promising, offering, giving or accepting of any
         improper monetary or other incentive.
      d) Companies keep accurate information regarding their activities, structure and performance, and
         disclose these in accordance with applicable regulations and industry benchmark practices.
      e) Companies shall neither participate in falsifying such information, nor in any act of
         misrepresentation in the supply chain. They are expected to collect, use and otherwise process
         any personal information (including that from workers, business partners, customers and
         consumers in their sphere of influence) with reasonable care.
      f)   The collection, use and other processing of personal information shall comply with privacy and
           information security laws and regulatory requirements.
      g) Companies have established an anonymous non-discriminatory whistle-blower mechanism,
         assuring easy access and effective measures to protect whistle-blowers and ensuring that any
         information received regarding corruption or non-compliance is followed up and necessary
         actions taken.
      h) Companies provide training on integrity regulations and inform about sanctions for non-
         compliance



                               GOTS Version 6.0 · March 2020 · Page 27/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 76 of 89




6          ANNEX
6.1        SPECIFIC REQUIREMENTS FOR TEXTILE PERSONAL CARE PRODUCTS
This Annex lists criteria for Textile Personal Care Products that deviate from or are set in addition to
the general criteria of this Standard. Where no deviating requirements are set in this Annex, the
applicable general GOTS criteria apply.
Important note: Any entity selling personal care products shall be aware of and meet the specific legal
(hygienic) requirements applicable for its products and in the country / region where they are sold. It
may well be that some of these legal requirements for specific personal care products conflict with
environmental criteria set by GOTS. Accordingly, except where specified below, these products
cannot be certified and labelled to GOTS.

6.1.1 Scope
For the purpose of this Standard, Textile Personal Care Products are grouped as following:
Group I:           Topical products – such as cotton wool, sanitary towels, bandages, nappies, gauze
                    cotton tissue (Gamgee),
                    island dressings, wound strips, sticking plasters and gauze dressings.
Group II:          Physically invasive products – such as tampons, ear buds and dental rolls, and
                   Clinically invasive products – such as surgical swabs and gauze swabs.

6.1.2 Specific criteria for materials and inputs (for Group I and Group II)
Fibre material components

           All fibres used shall be Totally Chlorine Free (TCF).
           Non-woven and absorbent materials shall be composed of 100% certified organic fibres.
           Synthetic fibre components are not permitted for group II products unless the use of other fibre
           materials is required to meet legal medical regulations and does not exceed 5% of the content
           (if labelled as organic) or 30% (if labelled as ‘made with x% organic materials’).
Super Absorbing Polymers (SAPs)

           SAPs shall be made from non-GMO renewable raw materials (ADM-type).
           SAPs may as a maximum contain 5% by weight of water-soluble extracts.
Barrier films

           Except for wound contact layers, barrier films shall be composed of biodegradable polymers.
           All raw materials used shall be non-GMO.

Specific Criteria for Tampons

           Only paper or cardboard tampon applicators are permitted. Additionally, applicator materials
           shall satisfy chemical residue requirements of Section 2.4.16.
           Synthetic security veils are not permitted.


6.1.3 Specific criteria for Inputs
Sizing

           No sizing shall be used for group II products.




                               GOTS Version 6.0 · March 2020 · Page 28/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 77 of 89




Colourants

        The use of colourants is only allowed if their use is required to meet a mandatory legal
        regulation.
        All used colourants shall be GOTS approved. Approved Certifiers may further grant
        exceptions where a clear functional purpose exists (e.g. to identify wound dressing
        orientation).
Optical Brightening Agents

        Optical brightening agents (OBAs) shall not be used.

Fragrances, lotions and lubricants

        Any fragrances, lotions and lubricants used shall comply – beside the input criteria of GOTS –
        also with the input criteria of the COSMOS-Standard (Cosmetics Organic and Natural
        Standard).



6.2     SPECIFIC REQUIREMENTS FOR FOOD CONTACT TEXTILES
This Annex lists criteria for Food Contact Textiles (FCT) that are set in addition to the general criteria
of this Standard. Where no requirements are set in this Annex, the applicable general GOTS criteria
apply.

Important note: Any entity selling FCT shall be aware of and meet the specific legal (hygienic and
GMP) requirements applicable for its products and in the country / region where they are sold. It may
well be that some of these legal requirements for specific FCTs conflict with environmental criteria set
by GOTS. Accordingly, except where specified below, these products cannot be certified and labelled
to GOTS.

6.2.1 Scope
FCTs can potentially contaminate food or water by transferring substance into it. All FCTs are covered
under the scope of this Annex. It applies to all sectors and to all stages of manufacturing, processing
and distribution of FCTs.

6.2.2 Specific criteria for FCTs
All textiles used shall be Totally Chlorine Free (TCF).

FCTs shall be composed of 100% certified organic fibres.

Printing is prohibited on the food contact side of the textiles. GMP should, in particular, ensure that
chemical substances are not transferred through the substrate.




                             GOTS Version 6.0 · March 2020 · Page 29/33
         Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 78 of 89




7        DEFINITIONS
For the purpose of this Standard, the following terms are defined:
 Term                    Definition for the purpose of this Standard
 Accessories             Items that are added to supplement GOTS Goods for required functional or for
                         fashionable reasons. Most commonly used accessories are listed in Section
                         2.4.9. The processing of those accessories is not under direct scope of the
                         GOTS on-site certification system. The GOTS criteria applicable to accessories
                         are listed in Section 2.4.9 and 2.4.16.
 Approved Certifier      Certification body which is approved by the Global Standard gGmbH to perform
                         inspections and certifications according to GOTS in the relevant scope.
                         An updated list of Approved Certifiers and their scopes is available at:
                         http://www.global-standard.org/certification/approved-certification-bodies.html
 Certified Entity        Processor, manufacturer, trader or retailer of GOTS Goods certified by an
                         Approved Certifier.
 Endocrine disruptor     An exogenous substance or mixture that alters function(s) of the endocrine
                         system and consequently causes adverse health effects in an intact organism, or
                         its progeny, or (sub)populations
 Food Contact Textiles   Any textile articles that are intended to come into prolonged contact with, or are
                         already in contact with, or can reasonably be expected to be brought into contact
                         with or to transfer their constituents to food or water intended for human
                         consumption under normal or foreseeable conditions of use.
 Formulator              An organisation involved in manufacturing, producing or creating a mixture of
                         chemical substances blended together (formulation) to be used for textile
                         processing. A formulation is the finished chemical product sold or distributed
                         ready for use.
 GOTS Goods              Textile goods (finished or intermediate) produced in compliance with GOTS by a
                         Certified Entity and certified by an Approved Certifier.
 'Heavy Metal Free'      An input is considered as 'heavy metal free' if it does not contain heavy metals
                         as a functional constituent and any impurities contained do not exceed the
                         following limit values (as set by ETAD for dyes):
                         Antimony: 50 mg/kg, Arsenic: 50 mg/kg, Barium: 100 mg/kg, Cadmium: 20
                         mg/kg, Cobalt: 500 mg/kg, Copper: 250 mg/kg, Chromium: 100 mg/kg, Iron:
                         2500 mg/kg, Lead: 100 mg/kg, Manganese: 1000 mg/kg, Nickel: 200 mg/kg,
                         Mercury: 4 mg/kg, Selenium: 20 mg/kg, Silver: 100 mg/kg, Zinc: 1500 mg/kg,
                         Tin: 250 mg/kg
                         Special Limits for Pigments : Cadmium : 50 mg/kg; Mercury : 25 mg/kg.
 'In conversion'         A product from an operation or portion thereof, which has completed at least 12
                         months under organic management and is under the supervision of a
                         certification body.
 Input                   General term for all substances and preparations directly applied as textile
                         auxiliary agents, inks, dyes or pigments.
 Invasive products       Clinically invasive products: Any device that penetrates the body through the
                         skin, with the aid of or in the context of a surgical operation.
                         Physically invasive products: Any device that, in whole or part, penetrates inside
                         the body through a natural or artificial orifice.
 Manufacturer            Entity in the manufacturing chain (sewing industry or so called CMT (cutting,
                         making, trimming) industry up to labelling and final packing) of GOTS Goods.
 Natural materials       A natural material is any product or physical matter that comes from plants,
                         animals, or the ground. Minerals and the metals that can be extracted from them
                         are also considered to belong into this category. Natural materials include biotic
                         materials (materials that originates from living organisms such as (organic)
                         natural fibre, wood, leather, horn, bone, shell, seed and plant oils etc.) and non-
                         biotic material (such as minerals, metals, stone).
 'Permanent AOX'         AOX is permanent, if the halogen is permanently bound to the molecule (e.g. in
                         the chromophore of a dyestuff or pigment) and cannot get hydrolysed or
                         released during fibre processing.
 Preparations            Mixtures or solutions composed of two or more substances.




                            GOTS Version 6.0 · March 2020 · Page 30/33
           Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 79 of 89




Pre-consumer waste          Material diverted from the waste stream during the manufacturing process.
                            Excluded is the reutilization of materials such as rework, regrind or scrap
                            generated in a process and capable to being reclaimed within the same process.
Post-consumer waste         Material generated by households or by commercial, industrial and institutional
                            facilities in their role as end-users of the product that can no longer be used for
                            its intended purpose. This includes returns of materials from the distribution
                            chain.
Processor                   Entity in the processing chain (post-harvest handling up to finishing) of GOTS
                            Goods.
Subcontractor               Entity in the supply chain of GOTS Goods performing job work (in the field of
                            processing or manufacturing) for a Certified Entity without becoming proprietor of
                            the GOTS Goods and not assigning an own (independent) GOTS certification.
Substances                  Chemical elements and their compounds as they occur in the natural state or as
                            produced by industry.
Textiles for babies         Textiles products used for babies and small children up to the age of 36 months
Topical Products            Any device that does not penetrate inside the body, either through a body orifice
                            or through the skin
Trader                      Entity trading with (=buying and selling) GOTS Goods in the supply chain
                            between the producer of the fibre and the retail merchant of the final product
                            regardless whether the goods are physically received or not (e.g. an import,
                            export or wholesale trading entity).
                            Agents that do not become proprietor of the goods and retailers only selling to
                            the end consumer are not considered as traders.
Wage Gap                    The difference between average Living Wage and Average Wages Paid to
                            workers in a Certified Entity.
Worker                      Any individual engaged in work who is not a senior manager or owner.
Migrant Worker              Individual who migrates from one geographical region to another with a view to
                            being employed and includes any person regularly admitted as a migrant for
                            employment.
Home-worker                 Individual carrying out work for remuneration in his or her home or at other
                            premises mutually agreed with the employer, other than the regular workplace of
                            the employer.
Facility                    An individual establishment or site where processing, manufacturing, trading or
                            retailing of GOTS Goods is done. It is operated by a Certified Entity and
                            inspected by an Approved Certifier.
Machine Oil                 Oil intended essentially for lubrication of machines and machine parts used for
                            processing of GOTS Goods including but not limited to spinning, weaving,
                            knitting etc. and which may come in contact with GOTS Goods.
Microplastics               Based on working definition of ECHA:
                            A material consisting of solid polymer containing particles where ≥ 1% w/w of
                            particles have all dimensions 1nm ≤ x ≤ 5mm.
                            Note: This definition is under public consultation and the final outcome will
                            be deemed applicable.
Young Worker                A worker who older than the minimum age but less than 18 years old.



8          LIST OF ABBREVIATIONS
                Absorbable halogenated hydrocarbons and               International Federation of Organic
AOX                                                        IFOAM
                substances that can cause their formation.            Agriculture Movements
                Agricultural & Processed Food Products
APEDA                                                      ILO        International Labour Organisation
                Export Development Authority, India
APEO            Alkylphenolethoxylates                     IOAS       International Organic Accreditation Service
                                                                      International Organization for
B2B             Business to Business                       ISO
                                                                      Standardization
                                                                      International Union for Conservation of
B2C             Business to Consumer                       IUCN
                                                                      Nature
                                                                      International Association Natural Textile
BBP             Benzylbutyl phthalate                      IVN
                                                                      Industry, Germany



                                GOTS Version 6.0 · March 2020 · Page 31/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 80 of 89




BOD        Biological Oxygen Demand                   JOCA     Japan Organic Cotton Association, Japan
COD        Chemical Oxygen Demand                     LAS      Linear alkyl benzene sulphonate
DBP        Dibutyl phthalate                          LC50     Lethal concentration (50% mortality)
                                                               Maximum Allowable Concentration (of a
                                                               substance at the working place). The
DBT        Dibutyltin                                 MAK      parameter refers to findings and
                                                               categorisation of a German research
                                                               commission
DCHP       Di cyclohexylphthalate                     MBT      Monobutyltin
DEHP       Diethylhexyl phthalate                     MMT      Monomethyltin
DEP        Diethyl phthalate                          MOT      Monooctyltin
DHNUP      Di-C7-11 branched and linear alkylphthalates MPhT   Monophenyltin
DHP        Di-n-hexylphthalate                        NP       Nonylphenol
           Dihydrogenated tallow dimethylammonium
DHTDMAC                                           NPEO         Nonylphenol ethoxylates
           chloride
DHxP       Di hexyl phthalates                        NTA      Nitrilotriacetic acid
                                                               Organisation of Economic Cooperation and
DIBP       Di-isobutyl phthalate                      OECD
                                                               Development
DIDP       Diisodecyl phthalate                       OP       Octylphenol
DIHP       Di-C6-8 branched alkylphthalates           OPEO     Octylphenol ethoxylates
DIHxP      Di-iso hexylphthalate                      OTA      Organic Trade Association, USA
DINP       Diisononyl phthalate                       PAH      Polycyclic aromatic hydrocarbons
DMEP       Bis(2-methoxyethyl) phthalate              PCB      Polychlorinated Biphenyls
DNOP       Di-n-octyl phthalate                       PCP      Pentachlorophenol
DNP        Di-n-nonylphthalate                        PeP      Pentylphenol
DPhT       Diphenyltin                                PFCA     Perfluorinated carboxylic acids
DPP        Dipentylphthalate                          PFOA     Perfluorooctanoic acid
DPrP       Di-n-propyl phthalate                      PFOS     Perflurooctane sulfonate
DPT        Dipropyltin                                PFSA     Perfluorosulfonic acids
DSDMAC     Distearyldimethylammonium chloride         PPE      Personal Protective Equipment
DTDMAC     Ditallowdimethylammonium chloride          PVC      Polyvinyl chloride
                                                               EC Regulation regarding Registration,
DTPA       Diethylenetriamine penta-acetate           REACH    Evaluation, Authorisation and Restriction of
                                                               Chemicals
EC         European Commission                        SA       Soil Association, UK
EC50       Effect concentration (50%)                 TBT      Tributyltin
ECHA       European Chemicals Agency                  TCyHT    Tricyclohexyltin
EDTA       Ethylendiamine tetra-acetate               TeBT     Tetrabutyltin
           Ecological and Toxicological Association of
ETAD                                                   TeCP    Tetrachlorophenol
           Dyes and Organic Pigments Manufacturers
FCT        Food Contact Textiles                      TeET     Tetraethyltin
FTOH       Fluorotelomer alcohol                      TMT      Trimethyltin
GHS        Global Harmonized System                   TOC      Total Organic Carbon
GLP        Good Laboratory Practice                   TOT      Trioctyltin




                            GOTS Version 6.0 · March 2020 · Page 32/33
        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 81 of 89




GMO          Genetically modified organisms              TPhT    Triphenyltin
GMP          Good Manufacturing Practices                TPT     Tripropyltin
GOTS         Global Organic Textile Standard             USDA    United States Department of Agriculture
HpP          Heptylphenol                                α-MES   α-methyl ester sulphonate (C16/18)
IC50         Inhibition concentration (50% inhibition)



                                                »»»»»»»»

Availability of documents:
This Standard, the Interpretation Manual, reference documents and any further relevant public
information as released by Global Standard gGmbH are available for download on the website
www.global-standard.org
                                                **********
Important:
The following verbal forms are used to indicate requirements, recommendations, permissions, or
capabilities in this policy:
   • “shall” indicates a mandatory requirement
   • “should” indicates a recommendation
   • “may” indicates a permission
   • “can” indicates a possibility or capability



                                             Copyright: © 2020 by
                                            Global Standard gGmbH




                              GOTS Version 6.0 · March 2020 · Page 33/33
Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 82 of 89




             EXHIBIT D
                        Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 83 of 89

    45


                                                                                        TEST REPORT

                                                   Technical Report:                   (7420)009-0036(S)(R2)
                                                                                                                                                                    Page 1 of 7
                                                                                                                                                                   Jan 21, 2020




Bureau Veritas Consumer Products                         This report is governed by, and incorporates by reference, the Conditions of Testing as posted at the date of issuance of this
                                                         report at http://www.cps.bureauveritas.com and is intended for your exclusive use. Any copying or replication of this report to or
Services Lanka (Pvt) Ltd.                                for any other person or entity, or use of our name or trademark, is permitted only with our prior written permission. This report
                                                         sets forth our findings solely with respect to the test samples identified herein. The results set forth in this report are not
                                                         indicative or representative of the quality or characteristics of the lot from which a test sample was taken or any similar or
No. 570, Galle Road, Katubedda, Moratuwa, Sri Lanka      identical product unless specifically and expressly noted. Our report includes all of the tests requested by you and the results
Tel: (9411) 2350111-115 (dedicated lines), Fax: (9411)   thereof based upon the information that you provided to us. You have 60 days from date of issuance of this report to notify us of
                                                         any material error or omission caused by our negligence; provided, however, that such notice shall be in writing and shall
112622198 & 199
                                                         specifically address the issue you wish to raise. A failure to raise such issue within the prescribed time shall constitute you
Email: bvcps.lanka@lk.bureauveritas.com                  unqualified acceptance of the completeness of this report, the tests conducted and the correctness of the report contents.

                                                                                          The content of this PDF file is in accordance with the original issued reports for reference only.
                                                                                   This Test Report cannot be reproduced, except in full, without prior written permission of the company.
              Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 84 of 89



                                                 TEST REPORT

MAS INTIMATES                                    LAB NO.:                     (7420)009-0036(S)(R2)
7TH LANE, OFF BORUPANA ROAD,                     FORM NO.:                    001364
RATHMALANA,                                      DATE IN:                     JAN 09, 2020
SRI LANKA.                                       MODIFIED DATE IN:            JAN 13, 2020
                                                 ORIGINAL REPORT OUT          JAN 20, 2020
ATTN: DILHANI/ PRAHATHALAN                       DATE:
                                                 1ST REVISED DATE IN:         JAN 21, 2020
                                                 1ST REVISED DATE OUT:        JAN 21, 2020
                                                 2ND REVISED DATE IN:         JAN 21, 2020
                                                 2ND REVISED DATE OUT:        JAN 21, 2020
                                                 BUYER:                       /
                                                 NO. OF WORKING DAYS:         /
                                                 PAGE 2 OF 5


                                                  OVERALL RATING

                                                  PASS                                       X
                                                  FAIL
                                                  DATA


Vendor:                  MAS INTIMATES                Agent:                  /
Fabric Supplier/Mill:    /                            Factory/Manufacturer:   MAS INTIMATES
P.O. No.:                /                            Style No.:              /
Sample Description:      01 PC. FABRIC (ART NO: BKP   Style Description:      /
                         7115 URETHANE) (SUPPLIER:
                         SPECTEX) (PRODUCTION)
Color:                   BLACK                        Country of Origin:      /
Claimed Fabric Weight:   /                            Claimed Fabric Count:   /
Yarn Size:               /                            Submitted Size:         /
Size Range:              /                            FPU No.:                /
GPU No.:                 /                            End Use:                /
SKU:                     /

Product Category         FABRIC
Test Requested           EXTRACTABLE HEAVY METAL CONTENT, PFCS & DI ISOCYANATES TESTS
Previous Report No.      /

Submitted Fiber          POLYURETHANE
Content
Actual Fiber Content     /
Suggested Fiber          /
Content
Submitted Care           MACHINE WASH COLD, LINE DRY
Instruction(s)
Client Expected Care     /
Instruction
Suggested Care           /
Instruction(s)



C/N
              Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 85 of 89
                                                                                    LAB NO: (7420)009-0036(S)(R)
                                                                                                       Page 3 of 7




TEST PROPERTY                                  PASS            FAIL           DATA         COMMENTS
EXTRACTABLE HEAVY METAL                         X
CONTENT
PFCS                                             X
DI ISOCYANATES                                   X

Remark 01: The test report (7420)009-0036(S) has been replaced with (7420)009-0036(S)(R) to add fabric details as per
vendor request.

Remark 02: The test report (7420)009-0036(S)(R) has been replaced with (7420)009-0036(S)(R2) to change fabric
composition as per vendor request.


Contact information for this report (Technical and General Inquiries and Feedback)
 GENERAL INQUIRIES:
 KASHMI JAYATHISSA               TEL: +94 768 229441      E-MAIL: CS.Analytical@ lk.bureauveritas.com
 TECHNICAL INQUIRIES:
 ROHITHA GUNARATHNA              TEL: +94 768 229459      E-MAIL: rohitha.gunarathna@bureauveritas.com
 FEED BACK:
 DHANUKA PERERA -                TEL: +94 768 229 479     E-MAIL:
 EXECUTIVE QHSE                                           dhanuka.perera@bureauveritas.com

                  BUREAU VERITAS CONSUMER PRODUCTS SERVICES LANKA (PVT) LTD

                                             AUTHORIZED SIGNATORY

REVIEWED BY:         KASHMI JAYATHISSA



                                                           APPROVED BY:              ROHITHA GUNARATHNA
                                                                                          MANAGER-
                                                                                   ANALYTICAL LABORATORY




C/N
               Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 86 of 89
                                                                                  LAB NO: (7420)009-0036(S)(R)
                                                                                                     Page 4 of 7




                                                      TEST RESULTS

 Extractable Heavy Metals

 Test Method         : DIN EN 16711-2:2016

 Tested Item(s)      : A:        Polyurethane Liner

         Parameter                Unit                Results       Requirement        Reporting Limit
              -                     -                   A
 Lead (Pb)                        mg/kg                ND                1.0                  0.1
 Mercury (Hg)                     mg/kg                ND               0.02                0.005
 Nickel (Ni)                      mg/kg                ND                4.0                 0.1
 Antimony (Sb)                    mg/kg                ND                 30                 0.5
 Arsenic (As)                     mg/kg                ND                1.0                 0.02
 Cadmium (Cd)                     mg/kg                ND                0.1                 0.02
 Chromium (Cr)                    mg/kg                ND                2.0                  0.1
 Chromium (Cr VI)                 mg/kg                ND                0.5                 0.5
 Cobalt (Co)                      mg/kg                ND                4.0                 0.1
 Copper (Cu)                      mg/kg                ND               50.0                   5
 Selenium (Se)                    mg/kg                ND                100                   6
 Barium (Ba)                      mg/kg                ND               1000                   1
 Zinc (Zn)                        mg/kg                ND                750                   6
 Conclusion                         -                 PASS
Note:
mg/kg = milligram per kilogram
ND = Not Detected


 Perfluorinated Compounds (PFC’s) Content

 Test Method         : Organic solvent extraction and analyzed by Liquid Chromatograph Mass Spectrometer
                       (LC-MS).

                                            PFOS, PFOSA, PFOSF, N-Me-FOSA, N-Et-FOSA, N-Me-
                                            FOSE, N-Et-FOSE: 1.0 mcg/sq. m (Sum)
                                 Class I    PFOA: 1.0 mcg/sq. m
                                            FTOHs, FTAs: 0.5 mg/kg (Each)
                                            Others: 0.05 mg/kg (Each)
                                            PFOS, PFOSA, PFOSF, N-Me-FOSA, N-Et-FOSA, N-Me-
                                            FOSE, N-Et-FOSE: 1.0 mcg/sq. m (Sum)
                                 Class II
      Maximum Limit:                        PFOA: 1.0 mcg/sq. m
                                  & III
                                            PFUdA, PFDoA, PFTrDA, PFTeDA, PFHpA, PFNA & PFDA:
                                            0.1 mg/kg (Each)
                                            PFOS, PFOSA, PFOSF, N-Me-FOSA, N-Et-FOSA, N-Me-
                                            FOSE, N-Et-FOSE: 1.0 mcg/sq. m (Sum)
                                 Class IV   PFOA: 1.0 mcg/sq. m
                                            PFUdA, PFDoA, PFTrDA, PFTeDA, PFHpA, PFNA & PFDA:
                                            0.5 mg/kg (Each)




C/N
                    Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 87 of 89
                                                                                                     LAB NO: (7420)009-0036(S)(R)
                                                                                                                        Page 5 of 7




            -                          Unit                                           Result
Tested Item(s)                           -                                      Polyurethane Liner
Class                                    -                                              II
Parameter                                -                                               -
PFOS                                 mcg/sq. m                                         ND
PFOSA                                mcg/sq. m                                         ND
PFOSF                                mcg/sq. m                                         ND
N-Me-FOSA                            mcg/sq. m                                         ND
N-Et-FOSA                            mcg/sq. m                                         ND
N-Me-FOSE                            mcg/sq. m                                         ND
N-Et-FOSE                            mcg/sq. m                                         ND
PFOA                                 mcg/sq. m                                         ND
PFUdA                                 mg/kg                                            ND
PFDoA                                 mg/kg                                            ND
PFTrDA                                mg/kg                                            ND
PFTeDA                                mg/kg                                            ND
PFHpA                                 mg/kg                                            ND
PFNA                                  mg/kg                                            ND
PFDA                                  mg/kg                                            ND
       Conclusion                        -                                            PASS

Note:
          ND = Not detected                  “>” = More than
          mcg/sq. m = microgram per square metre
          Detection Limit (mcg/sq. m): 1
          Detection Limit (mg/kg): 0.05

Remark:
          -       The list of perfluorinated compounds is summarized in table of Appendix.




Isocyanates Content

Test Method                : EN 13130-8:2004 (Modified)

Tested Item(s)             : A:        Polyurethane Liner

  Client’s Limit:            /
                                                       Result
  Tested Item(s)                                                                                         Conclusion
                                      Detected Analyte(s)                  Conc.        Unit
              A                               ND                            ND          mg/kg              DATA

Note:
          ND = Not detected                         “>” = More than                       Conc. = Concentration
          mg/kg = milligram per kilogram
          Detection Limit (mg/kg): Each 1

Remark:
          -       The list of isocyanates is summarized in table of Appendix.




C/N
              Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 88 of 89
                                                                                           LAB NO: (7420)009-0036(S)(R)
                                                                                                              Page 6 of 7




APPENDIX

List of Ionic Perfluorinated Chemicals (PFCs) :
 No.   Name of Analyte(s)                   CAS-No.        No.    Name of Analyte(s)                 CAS-No.
       Perfluorooctane sulfonic acid      1763-23-1, et.          Perfluoroundecanoic Acid         2058-94-8, et.
  1                                                        12
       (PFOS)                                  al.                (PFUdA)                                al.
       Perfluorooctane Sulfonamide                                Perfluorododecanoic Acid          307-55-1, et.
  2                                         754-91-6       13
       (PFOSA)                                                    (PFDoA)                                al.
       Perfluoro-n-heptanoic acid         375-85-9, et.           Perfluorotridecanoic Acid         72629-94-8,
  3                                                        14
       (PFHpA)                                 al.                (PFTrDA)                             et. al.
       Perfluoro-n-octanoic acid          335-67-1, et.           Perfluorotetradecanoic Acid       376-06-7, et.
  4                                                        15
       (PFOA)                                  al.                (PFTeDA)                               al.
       Perfluoro-n-nonanoic acid          375-95-1, et.           Perfluorooctane sulfonfluoride
  5                                                        16                                        307-35-7
       (PFNA)                                  al.                (PFOSF)
       Perfluoro-n-decanoic acid          335-76-2, et.
  6                                                           -   -                                      -
       (PFDA)                                  al.
List of Volatile Perfluorinated Chemicals (PFCs) :
 No.   Name of Analyte(s)                   CAS-No.        No.    Name of Analyte(s)                 CAS-No.
       2-(N-methylperfluoro-1-
                                                                  N-Methylperfluoro-1-
  1    octanesulfonamido)-ethanol          24448-09-7         3                                     31506-32-8
                                                                  octanesulfonamide (N-MeFOSA)
       (N-MeFOSE)
       2-(N-Ethylperfluoro-1-
                                                                  N-Ethylperfluoro-1-
  2    octanesulfonamido)-ethanol          1691-99-2          4                                      4151-50-2
                                                                  octanesulfonamide (N-EtFOSA)
       (N-EtFOSE)
       CAS-No. = Chemical Abstracts Service registry number




C/N
      Case 1:21-cv-11019 Document 1 Filed 06/18/21 Page 89 of 89
                                                  LAB NO: (7420)009-0036(S)(R)
                                                                     Page 7 of 7




                          END OF THE REPORT.


C/N
